CONTRAT DE PARTAGE DE
PRODUCTION

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO

ET
L'ASSOCIATION :

DOMINION PETROLEUM CONGO
&
SOCO EXPLORATION-PRODUCTION RDC

&
LA CONGOLAISE DES HYDROCARBURES

SUR LE BLOC V DU GRABEN ALBERTINE

NOVEMBRE 2007

CONTRAT DE PARTAGE DE
PRODUCTION

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO

ET
L'ASSOCIATION :

DOMINION PETROLEUM CONGO
&
SOCO EXPLORATION-PRODUCTION RDC
&
LA CONGOLAISE DES HYDROCARBURES

SUR LE BLOC V DU GRABEN ALBERTINE

NOVEMBRE 2007

» V #

TABLE DES MATIERES

Article 1 - Définitions

Article 2 - Objet du Contrat

Article 3 - Champ d'application du Contrat - Opérateur
Article 4 - Comité d'Opérations

- Atticle 5 - Comité d'Evaluation des Provisions pour Travaux d'Abandon
Article 6 - Bonne Gouvernance, Développement et Protection de l'Environnement

Atticle 7 - Garantie bancaire

Article 8 - Permis d'Exploration - Programme Minimal des Travaux - Budgets - Audits
Article 9 — Découverte d'Hydrocarbures et Attribution du Permis d'Exploitation

Article 10 — Abandon

Article 11 - Remboursement des Coûts Pétroliers — « Cost Oil »

Article 12 - Partage de la production

Article 13 — Valorisation des Hydrocarbures Liquides
Article 14 - Régime fiscal

Article 15 - Régime de change

Article 16 - Enlèvement des Hydrocarbures Liquides
Article 17 - Propriété des biens mobiliers et immobiliers
Article 18 - Gaz Naturel

Article 19 - Formation et Emploi du Personnel Congolais
Article 20 - Produits et Services Nationaux

Article 21 - Informations - Confidentialité

Article 22 — Participation de l'Entreprise Pétrotière Nationale
Article 23 - Intérêts — Cession d'Intérêts

Article 24 - Force majeure

Article 25 - Droit applicable

Article 26 — Arbitrage

Article 27 - Fin du Contrat

Article 28 - Autres droits accordés

Article 29 - Obligations Complémentaires de l'Etat
Article 30 - Stabilisation du Régime Minier et Fiscal
Article 31 — Notifications

Article 32 - Signature

Article 33 - Accord Complet

Article 34 - Entrée en Vigueur - Régime de Coopération - Avenants

Page de Signatures

Annexe 1 - Cartes et Coordonnées du bloc 5 du Graben Albertine

Annexe 2 - Mandat du Conseil d'Administration

Entre :
La République Démocratique du CONGO, dûment et valablement représentée per :

- Le Ministre des Hydrocarbures, et
- Le Ministre des Finances,

agissant ent vertu des pouvoirs Kégaux tels qu'ils résutent de lOrdonnance-Loi n° 81-
013 du 2 avril 1981 portant Légisiation Générale sur les Mines et les Hydrocarbures,
d-après désignée « L'Etat » de première part ;

DOMINION PEFROLEUM CONGO, Société de droit congolais, enregistrée

NRC KG/1719/N, IdNat O1-118-N39877 T, et dont # siège social est Stué sur sur

l'Avenue Lukusa au numéro 5 dans la Commune de la Gombe, à Kinshasa en

Répubique Démocratique cu Congo représentée par Morieur Juin DIE, muni des
pleins pouvoirs, G-après désignée « DOMINION >» de deuxième part ;

Et

SOCO E & P RDC, Société de droit congolais, enregistrée sous NRC KG/017/M ,
a. G1-131-N470957, et dont le siège social est situé sur te Bouievard du 30 juin,
Immeuble ÆHimbiri, 1% étage dans la Commune de {a Gombe, à Kinshasa en
République Démocratique du Congo représentée par Monsieur Roger CAGLE, muni
des pleins pouvoirs, ci-après désignée « SOCO » de troisième part ;

Et

LA CONGOLAISE DES HYDROCARBURES, COHYDRO, Entreprise Publique à
<aractère industriel, technique et commercial, créée par te Décret- loi n° 245 du 9
août 1999 dont le siège social est situé au numéro 1 de l'avenue du Comité Urbain
dans ta Commune de ta Gombe à Kinshasa, en République Démocratique du Congo,
dûment représentée par Messieurs Michel LADY LUYA et Jean YEMBELINE
KODANGBA , respectivement Président du ÆConseit d'Administration et
Administrateur Délégué Général ai, ci-après dénommée «COHYDRO», de
quatrième part.

Les parties de deuxième, de troisième et de quatrième part sont ci-dessous
dénommées le «Contrectant».

EL ____ AYANTETE PREALABLEMENT EXPOSE QUE :

- L'Etat exerce une souveraineté permanente, notamment sur le sol, te sous-
sol, les eaux et les forêts, sur les espaces aérien, fluvial, lacustre et maritime

congolais ainsi que sur la mer territoriale congolaise et sur le plateau,
tontinental ;

" Les ressources économiques, telles que les Hydrocarbures qui y sont
contenues sont désignées « Substances concessibles » ;

VE

\
L'Etat désire encourager l'exploration et l'exploitation des Hydrocarbures dans
la Zone ouverte à l'exploration dans le Graben Albertine de la République
Démocratique du Congo ;

Les sociétés « SOCO» et « DOMINION » ont démontré leurs capacités
techniques et financières dans l'exploration et la production pétrolières et le
Rapport Final d'évaluation et d'interprétation des données déposé a été
concluant, en exécution du Protocole d'Accord signé le 25 septembre 2007

entre l'Association

DOMINION PETROLEUM LIMITED - SOCO

EXPLORATION & PRODUCTION — RDC ;

L'Association a fait part de son intention d'explorer potentiel pétrolier du
Soc 5 du Graben Albertine de 1a République Démocratique du Congo dont les
<oordonnées figurent à l'Annexe « À » qui font partie d'une même ZERE, ledit
bloc fera en conséquence l'objet d'une -consofidation juridique, comptable et

fiscale

Dans le but de soutenir cette initiative, l'Etat a décidé d'accorder à
d'association des conditions financières, économiques et fiscales spécifiques
pour l'exercice des activités précisées dans le présent Contrat ;

IL À ETE CONVENU CE QUI SUIT :

Article 1 : Définitions

Aux fins du Contrat, tels que définis ci-après, les termes suivants auront la
signification fixée au présent article :

11

1.2

13

14

15

«Année Civile » : période de douze (12) mois consécutifs commençant le
premier janvier et se terminant & trente un décembre de chaque année.

<Association »: désigne DOMINION PETROLEUM CONGO, COHYDRO et

SOCO EP RDC.

« Back Costs »: les coûts engagés par DOMINION PETROLEUM CONGO. et
DOMINION PETROLEUM LIMITED et/ou l'Opérateur, y compris les coûts
engagés par l'Opérateur au nom du Contractant, pour les travaux en relation

avec le Contrat avant la Date d’Entrée en Vigueur, induant, mais non limités,
les coûts de rédaction,

les dépenses de personnel de l'Opérateur, ainsi que le

financement des visites des représentants de l'Etat, et tous les travaux

intégrés à l'article 8.2.

« Baril > : unité de volume égale à 158,98722 litres, mesurés à la température

de 15° Celsius.

«Bonus» : primes payables à l'Etat lors de la signature du Contrat et/ou
lorsque la production et le rythme de production atteint certains seuils. I

s'agit de :

s DEN
“ Bonus de signature : à la signature du Contrat par les Parties ;

=“ Bonus de Permis d'Exploration : à l'octroi du Permis d'Exploration ;

“ Bonus de renouvellement du Permis d'Exploration : au renouvellement
du Permis d'Exploration ;

= Bonus de Permis d'Exploitation : à l'octroi du Permis d'Exploitation ;

= Bonus de renouvellement du Permis d'Exploitation : au renouvellement
du Permis d'Exploitation ;

= Bonus de première production : à la production du premier baril
commerçable.

“Bonus de production du dix milionième baril : à la production du dix
millionième baril.

1.6 « Brut de référence » : le Brent de la Mer du Nord ci-après « dated Brent »,
suivant référence à l'Article 13.1 ;

1.7 « Budget» : l'estimation prévisionnelle du-coût d'un Programme des Travaux.

1.8 « Cession d'intérêts » : toute opération juridique aboutissant au transfert entre
les Parties ou à toute autre entité, autre qu'une Partie, de tout ou partie des
droits et obligations découlant du Contrat.

1.9 « Comité d'Evaluation »: l'organe visé à l'Article 5 du Contrat.
1.10 Comité d'Opérations »: l'organe visé à l'Article 4 du Contrat.

1.11 « Contractant » : désigne l'Association DOMINION, SOCO et COHYDRO ainsi
que toute autre entité à laquelle l'association pourrait céder un intérêt dans
les droits et obligations du Contrat.

1.12 « Contrat »: le présent contrat de partage de production, conclu entre les
Parties conformément aux dispositions des articles 79 et suivants de la Loi,
ainsi que ses annexes qui en font partie intégrante, et tout avenant ultérieur.

1.13 « Contrat d'Association» ou «Joint Operating Agreement »: le Contrat à
conclure entre les entités constituant le Contractant, ainsi que ses annexes et
ses avenants, pour la réalisation en association des Travaux Pétroliers.

1.14 « Cost Oil »: désigne la part de la Production Nette définie à l'article 11 ;

1.15 « Coûts Pétroliers » : tous les Back Costs tels que définis à l'article 1.3, les
Bonus, comme défini à l'article 1.5 ci-dessus, ainsi que toutes les dépenses
encourues et payables par le Contractant du fait des Travaux Pétroliers,
comme défini en 1.43 ci-dessous, y compris tous les frais d'exploitation, les
frais de gestion, intérêts sur prêts, et calculées conformément à la Procédure
Comptable, ainsi que toute dépense qualifiée comme Coût Pétrolier dans le
Contrat ;

1.16 « Date d'Entrée en Vigueur »: la date de prise d'effet du Contrat, telle que
cette date est définie à l'Article 30.1 du Contrat.

1.17 « Dollar » : la monnaie ayant cours légal aux Etats — Unis | {
1.18 « L'Etat»: La République Démocratique du Congo en tant que pouvoir public.

1.19 « Gaz Naturel »: les Hydrocarbures gazeux comprenant principalement du
méthane et de léthane qui, à 15 degrés Celsius et à la pression
atmosphérique, sont à l'état gazeux, et qui sont découverts et/ou produits
dans le cadre du Permis d'exploitation.

1.20 « Hydrocarbures»: les Hydrocarbures liquides et le gaz naturel découvert et/ou
produits sur la ZERE ;

1.21 « Hydrocarbures Liquides»: tes Hydrocarbures découverts et/ou produits sur la
ZERE y compris les GPL à l'exception du gaz naturel;

1.22 « LT.LE. » : Initiative pour la Transparence dans la gestion des recettes des
Industries Extractives ;

1.23 « Loi » : l'Ordonnance-Loi n°81-013 du 2 avril 1981 portant législation générale
sur les mines et les Hydrocarbures ainsi que l'Ordonnance n° 67-416 du 23
septembre 1967 portant Règlement Minier.

1.24 « Mois »: une période commençant le premier jour d'un mois et se terminant
le dernier jour de ce mois, incluant ke premier et le dernier jour du mois.

1.25 «Opérateur »: l'entité du «Contractant chargée aux termes du Contrat
d'association de la responsabilité de la conduite des Travaux Pétroliers
conformément au Contrat comme indiqué à l'article 3 du Contrat. Dans le cas
d‘espèce, c'est DOMINION. ;

1.26 « Parties »: les parties au Contrat, soit la République Démocratique du Congo,
DOMINION, SOCO, et COHYDRO ainsi que toute autre entité à laqueke une
des entités du Contractant pourrait céder un intérêt dans les droits et
obligations du Contrat.

1.27 <« Période Initiale » : période d'exploration initiate de 5 ans à partir de la Date
d’Entrée en Vigueur du Contrat ;

1.28 « Permis d'Exploitation »: titre Administratif pour hydrocarbures découlant du
Permis d'Exploration, octroyé pour une durée de vingt ans renouvelable, en
vue de l'exercice de l'activité de production.

1.29 « Permis d'Exploration »: titre Administratif pour hydrocarbures octroyé pour
une durée de cinq ans renouvelable deux fois, en vue de l'exercice de
l'activité d'exploration sur le bloc V comme défini dans l'annexe 1 de cet
Accord.

1:30 « Prestataire(s) » : une entité exécutant des travaux et/ou des fournitures de
matériel pour l'opérateur au titre du présent Contrat, dans le cadre des

Travaux Pétroliers ; 4 \

1.31 « Prix Fixé » : le prix de chaque Qualité d'Hydrocarbures Liquides, tel que
défini à l'article 13 ci-après ;

1.32 « Procédure Comptable »: La procédure comptable qui, après signature, fait
partie intégrante du Contrat dont elle constitue l'Annexe B; les Parties
négocieront les modalités de cette Procédure comptable, qui seront
conformes aux standards de l'industrie pétrolière internationale ;

133 «Programme des Travaux»: le plan des Travaux Pétroliers devant être
effectué durant une période déterminée, tel -qu'approuvé par le Comité
d'Opérations dans les conditions stipulées au Contrat.

1.34 «Programme minimal des Travaux»: programme des travaux pétroliers
minimal devant être effectué durant la période exploratoire de cinq (5) ans
préalablement déterminé par les Parties, conformément à l'article 8.2 du
“Contrat ;

1.35 «Production fiscalisée» : la Production Nette diminuée des coûts de transport
<t-stockage jusqu'au point d'enlèvement.

1.36 «Production Nette»: la production totale des Hydrocarbures Liquides
diminuée de toutes eaux et de tous sédiments produits, de toutes
quantités des Hydrocarbures réinjectées dans le gisement, utilisées ou
perdues au cours des Travaux Pétroliers.

1.37 « Profit Oil » : le solde de la Production nette après déduction de la Royalty et
du Cost Oil, destiné à être partagé.

1.38 « Qualité d'Hydrocarbures Liquides » : désigne une quelconque qualité
d'Hydrocarbures liquides livrée FOB à un Prix Fixé, conformément aux
dispositions de l'article 13 du Contrat, à partir de l'un des terminaux de
chargement en République Démocratique du Congo ;

1.39 «Redevance Superficiaire» : le droit payé par le <Contractant relatif à
l'occupation des terres pendant la période d'exploration ou pendant la période
d'exploitation.

1.40 « Royalty » : désigne la part de la Production Nette due à l'Etat telle que
prévue à l'article 14.1 du Contrat ;

141 « Société Affiliée »:

1.41.1 Toute société dans laquelle pius de cinquante pour cent (50%) des
droits de vote dans les Assemblées Générales ordinaires des
actionnaires ou associés {ci-après désignées les «Assemblées») sont
détenus directement ou indirectement par l'une des entités du

EN e
1.42

1.43

1.41.2 Toute société qui détient directement ou indirectement, plus de
cinquante pour cent (50 %) des droits de vote dans tes
Assemblées de l'une des entités du Contractant;

141.3 Toute société dont les droits de vote dans les Assemblées sont
détenus pour plus de cinquante pour cent {50 %) par une société qui
détient elle-même directement ou indirectement, plus de cinquante
pour cent (50 %) des droits de vote dans les Assemblées de l'une
des entités du Contractant ;

141.4 Toute société dans laquelle plus de cinquante pour cent {50 %) des
droits de vote dans les Assemblées sont détenus directement ou
indirectement par une société ou par plusieurs sociétés telles que
décrites aux sous - paragraphes 1.40.1 à 1.40.3 ci-dessus.

«Socle économique »: le soce géologique ou tout autre plancher
géologique au dessous duquel la Société juge sur les bases de données
disponibles qu'il n'est pas possible de produire des Hydrocarbures d'un point
<de vue économique et/ou technique.

«Travaux Pétroliers»: des activités conduites suivant les standards
internationaux de l'industrie pétrolière pour permettre la mise en oeuvre du
Contrat dans le cadre des Permis conformément au Contrat, notamment les
études, tes préparations et les réalisations des opérations, les activités
juridiques, fiscales, comptables et financières tendant vers la production des
hydrocarbures. Les Travaux Pétroliers se répartissent entre les Travaux
d'Exploration, les Travaux d'Evaluation et de Développement, les Travaux
d'Exploitation et tes Travaux d'Abandon.

1.43.1 «Travaux d'Abandon »: les Travaux Pétroliers nécessaires à la remise
en état d'un site d'exploitation dont l'abandon est programmé par le
Comité d'Opérations.

143.2 «Travaux d'Evaluation et de Développement»: les Travaux Pétroliers
associés aux Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des installations tels que forages, équipements de puits et
essais de production, constructions et pose des plates-formes ainsi que
toutes autres opérations réalisées en vue de la production, du
transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement.

1.43.3 «Travaux d'Exploitation»: les Travaux Pétroliers relatifs au Permis
d'Exploitation et associés à l'exploitation et à l'entretien des
installations de production, de traitement, de stockage, de transport,
d'exportation et de vente des Hydrocarbures.

143.4 «Travaux d'Exploration» : les Travaux Pétroliers liés au Permis
d'exploration et réalisés dans le but de découvrir et d'apprécier un ou
plusieurs gisements des Hydrocarbures telles que les opérations de
géologie, de géochimie, de géophysique, de forage, d'équipement de
puits et d'esbäls de production, at d'abatidon.

ta

A

{
8

1.44 «Trimestre»: une période de trois (3) mois consécutifs commençant le
premier jour de janvier, d'avril, de juillet et d'octobre de toute Année
Civile.

1.45  « ZERE » où "Zone Exclusive de Reconnaissance et d'Exploration" : Zone
géographique couverte par le/les Permis d'Exploration pour une durée de
cinq {5) ans, renouvelable deux (2) fois pour la même durée.

Article 2 - Objet du Contrat

2.1

2.2

2.3

Le Contrat est une convention visée par les articles 79 et 84 de a Loi, qui a
pour objet de définir les modalités selon lesqueles le Contractant réalisera les
Travaux Pétroliers sur la ZERE et selon lesquekes Les Parties se partageront la
production d'Hydrocarbures en découlant.

A la signature du contrat, l'Etat attribue au contractant le Permis d'Exploration
pour une période de cinq ans, renouvelable deux fois pour la même durée.

En cas de découverte d'Hydrocarbures, dans 4es conditions fixées par le
Contrat, l'Etat attribuera au Contractant un Permis d'exploitation pour une
durée de vingt (20) années renouvelable.

Article 3 : Champ d'application du Contrat - Opérateur

3.1

3.2

Les Travaux Pétroliers seront réalisés au nom et pour ke compte du
Contractant par une des entités composantes de celui-ci et dénommée
< l'Opérateur ». L'Opérateur est une Société Affiiée désignée par le Contrat
d'association

Pour le compte du Contractant, l'Opérateur aura les tâches spécifiques
suivantes :

(8) Préparer et soumettre au Comité d'Opérations les projets de
Programmes des Travaux annuels, les Budgets correspondants et leurs
modifications éventuelles ;

{b)  Diriger, dans les limites des Programmes de Travaux et Budgets
approuvés, l'exécution des Travaux Pétroliers ;

{c) Préparer, en cas de découverte déclarée commercialement
exploitable, les programmes de développement et d'exploitation
relatifs au gisement découvert ;

(d) Sous réserve de l'application des dispositions de l'Article 3.5 ci-après,
négocier et conclure avec tout tiers les contrats relatifs à l'exécution
des Travaux Pétroliers ;

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement à l'Etat les comptes, conformément aux dispositions de

la Procédure Comptable ; Lu

4
3.3

9

{P Conduire les Travaux Pétroliers de la manière la plus appropriée et,
d'une façon générale, mettre en oeuvre tous moyens appropriés en
respectant les règles de l'art en usage dans l'industrie pétrolière
internationale, en vue de :

@ l'exécution des Programmes des Travaux dans les meilleures
<onditions techniques, environnementales et économiques ;

{i) l'optimisation de la production dans le respect d'une bonne
<onservation des gisements-exploités,

Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le compte
du Contractant :

<a) Conduire avec ditigence toutes tes opérations conformément aux
pratiques généralement suivies dans l'industrie pétrolière, se conformer
aux règles de l'art en matière de champs pétrolières et de génie civil
et accomplir ces opérations d'une manière efficace et économique.
Toutes les opérations seront exécutées conformément aux termes du
Contrat.

<b) Fournir le personnel nécessaire aux Travaux Pétroliers en tenant
compte des dispositions de l'Artide 19 ci-après.

c) Permettre dans les limites raisonnables aux représentants de l'Etat d'avoir
un accès périodique aux lieux où se déroulent Les Travaux Pétroliers avec
le droit d'observer tout ou partie des opérations qui y sont conduites.
L'Etat pourra, par l'intermédiaire de ses représentants ou employés
dûment autorisés, examiner tout ou partie des données de l'Opérateur se
rapportant aux Travaux Pétroliers, y compris tes données géologiques,
géochimiques, géophysiques, de forage et toutes autres données des
opérations de production pétrolière.

L'Opérateur conservera une copie représentative de toutes ces données
en République Démocratique du Congo et en fournira une copie à l'Etat.
Toutefois, en ce qui concerne les échantillons et documents exigeant des
conditions particulières de stockage ou de conservation, ceux-ci seront
conservés dans un lieu choisi par l'Opérateur, sous la responsabilité de
l'Opérateur, et auxquels l'Etat aura droit d'accès. L'Opérateur aura le droit
de garder les copies de toutes les données, tous documents et
échantillons en-dehors de la République Démocratique du Congo, à ses
propres frais.

{d) Mettre en place et maintenir en vigueur toutes les couvertures
d'assurances de types et montants conformes aux usages dans
l'industrie pétrolière internationale et à la réglementation en vigueur en
République Démocratique du Congo, auprès de compagnies
internationalement reconnues ou de sociétés captive

3.4

3.5

10

{e) Payer ponctuellement tous les frais et dépenses encourus au titre des
Travaux Pétroliers.

Le Contractant devra exécuter chaque Programme des Travaux dans les
limites du Budget correspondant et ne pourra entreprendre aucune opération
qui ne serait pas comprise dans un Programme des Travaux approuvé, ni
engager des dépenses qui excéderaient les montants inscrits au Budget, sous
réserve de ce qui suit :

(@) Si une dépense au-delà du Budget s'avère nécessaire pour l'exécution
d'un Programme des Travaux approuvé, le Contractant est autorisé à
faire des dépenses excédant de Budget adopté, dans la limite de quinze
pour cent (15%) du Budget. L'Opérateur devra rendre compte de cet
excédent de dépenses au Comité d'Opérations dès que possible.

tb) Au cows de chaque Année Civile, le Contractant est aussi autorisé à
effectuer, dans le cadre des Travaux Pétroliers, des dépenses
imprévues non induses dans un Programme des Travaux (mais qui y
sont liées) et non inscrites dans un Budget, dans la limite cependant
d'un total de un million (1.000.000) Dollars ou leur contre-valeur dans
une autre monnaie. Toutefois, ces dépenses ne doivent pas être
effectuées pour atteindre des objectifs jusqu'alors refusés par le
Comité d'Opérations et l'Opérateur devra présenter aussitôt que
possible un rapport relatif à ces dépenses au Comité d'Opérations.
Lorsque ces dépenses awont été approuvées par le Comité
d'Opérations, le montant autorisé sera à nouveau porté à un million
1.000.000) Dollars ou leur contre-valeur dans toute autre monnaie, le
Contractant ayant en permanence le pouvoir de dépenser ce montant
aux conditions fixées ci-dessus.

(©) £n cas d'urgence due aux Travaux Pétroliers, l'Opérateur pourra
engager les dépenses immédiates qu'il jugera nécessaires pour {a
protection des vies, des biens et de l'environnement, et l'Opérateur
devra faire part aussitôt que possible au Comité d'Opérations des
circonstances de ce cas d'urgence et de ces dépenses.

Sauf décision contraire du Comité d'Opérations, le Contractant devra faire des
appels d'offres pour les matériels et services dont le coût estimé est supérieur
à un million (1.000.000) de Dollars par appel d'offres pour les Travaux
d'Exploration et à deux millions (2.000.000) de Dollars pour les Travaux
d'Evaluation, de Développement et d'Exploitation. Les entités composant le
Contractant et leurs Sociétés Affiliées pourront soumissionner dans le cadre
de ces appels d'offres. La procédure ci-dessus ne s'appliquera pas pour les
études géologiques et géophysiques, l'interprétation des données sismiques,
les simulations et études de gisements, l'analyse des puits, leur corrélation et
interprétation, l'analyse des roches pétrolières, l'analyse pétrophysique et
géochimique, la supervision et l'ingénierie des Travaux Pétroliers, l'acquisition
de logiciels et les travaux nécessitant l'accès à des informations
confidentielles, lorsque le Contractant aura la possibilité de fournir les
prestations à partir de ses moyens propres où de ceux de ses Sociétés

Ve
3.6

3.7

3.8

Les montants définis aux Articles 3.4 et 3.5 ci-dessus, valables pour l'année
2007, (y compris les Coûts Pétroliers), seront actualisés chaque année par
application de l'indice visé à l'article 11.3.

Le Contractant ne pourra être tenu responsable que pour les dommages
directs subis par {Etat résultant d'une faute délibérée de la part du
Contractant par référence aux usages de l'industrie pétrolière internationale.
Il est expressément convenu que le Contractant ne pourra en aucun cas être
tenu responsable de tout dommage indirect, éventuel ou induit ainsi que de
toute perte économique que pourrait supporter l'Etat, quelle qu'en soit la
cause et qui pourrait être en relation avec le Contrat. En tout état de cause,
y compris dans le cas où la limitation de responsabilité mentionnée ci-dessus
ne pourrait être appliquée pour quelque raison que ce soit, e montant total
que le Contractant pourrait être amené à verser dans le cadre de la mise en
jeu de sa responsabilité sera déterminée conformément aux dispositions de
d'article 25 du Contrat.

Sans préjudice de ce qui précède, le Contractant exécutera, pendant la durée
du Permis d'Exploration et toute période de renouvellement, ke Programme
Minimal des Travaux de Reconnaissance et d'Exploration défini à l'article 8.2
du Contrat. DOMINION sera Opérateur sans limitation sur le bloc 5 du Graben
Albertine.

Article 4 - Comité d'Opérations

4.1

4.2

Aussitôt après la date d'Entrée en Vigueur du Contrat, il sera constitué un
Comité d'Opérations composé de représentants du Contractant et de ceux de
l'Etat. L'Etat et le Contractant nommeront chacun trois représentants et trois
suppléants pour un mandat de deux ans. Les représentants de l'Etat
proviendront du Ministère des Hydrocarbures, Le Contractant aura le droit de
remplacer à tout moment ses représentants ou ses suppléants en avisant
l'Etat du remplacement. L'Etat et le Contractant pourront faire participer, sans
droit de vote, aux réunions du Comité d'Opérations un nombre raisonnable de
membres de leur personnel.

£n tout état de cause, chaque Partie émettra son vote par l'intermédiaire de
l'un des trois représentants désignés, seul habäité lors de sa nomination, à
exprimer le vote de l’une ou l’autre des Parties,

Le Comité d'Opérations examine toutes questions inscrites à son ordre du jour
relatives à l'orientation, à la programmation et au contrôle de la réalisation
des Travaux Pétroliers, Il examinera notamment les Programmes des Travaux
et les Budgets qui feront l'objet d'une approbation et il contrôlera l'exécution
desdits Programmes des Travaux et Budgets.

Pour l'exécution de ces Programmes des Travaux et la réalisation des Budgets
approuvés, l'Opérateur, pour le compte du Contractant, prendra toutes les
décisions nécessaires pour la réalisation des Travaux Pétroliers conformément
aux termes du Contrat.

4.3 Les décisions du Comité d'Opérations sont prises en application des règles
suivantes :

(a) Pour les Travaux d'Exploration, l'Opérateur présentera, pour le compte

du Contractant, au Comité d'Opérations, les orientations et les
Programmes des Travaux qu'il entend réaliser. Le Comité d'Opérations
formulera éventuellement les recommandations qu'il jugera nécessaires
et en considération desquelles de Contractant prendra les décisions
utiles.
Le Comité d'Opérations peut prendre, en cas de nécessité, la décision
de ne pas procéder à l'acquisition de da gravimétrie aéroportée et des
données magnétiques prévue à l'article 8.2, si pour des raisons
techniques, il considère qu'on peut aller directement à une étude
sismique.

{b) Pour les Travaux d'Evaluation et de Développement et les Travaux
d'Exploitation, l'Opérateur présentera, pour le compte du Contractant,
au Comité d'Opérations, les orientations, es Programmes des Travaux
et les Budgets qu'il propose pour approbation. Les décisions du Comité
d'Opérations sur ces propositions sont prises à l'unanimité.

{c) Pour les Travaux d'Abandon, toute décision du Comité d'Opérations
sera prise à l'unanimité.

(d) Au cas où une question devant être décidée conformément au Contrat
ou autrement par le Comité d'Opérations, ne pourrait pas recueillir
l'unanimité des six représentants ou leurs suppléants désignés
conformément à l'article 4.1. lors d'une réunion du Comité
d'Opérations, ou si les représentants de l'Etat n'assistaient pas à cette
réunion, l'examen de la question sera reporté à une deuxième réunion
du Comité d'Opérations qui se tiendra, sur convocation écrite de
l'Opérateur, dix (10) jours au moins après la date de la première
réunion. Pendant ce délai, l'Etat et le Contractant se concerteront et
l'Opérateur fournira toutes informations et explications qui lui seront
demandées par l'Etat. Il est entendu que si au cours de cette deuxième
réunion l'Etat et le Contractant ne parviennent pas à un accord sur la
décision à prendre ou si les représentants de l'Etat n'assistent pas à
cette réunion, la décision appartiendra au Contractant tant que les
entités composant le Contractant n'auront pas récupéré l'intégralité des
Coûts Pétroliers liés à la phase initiate de développement. Pour les
développements complémentaires sur un même Permis d'Exploitation,
l'accord unanime de l'Etat et du Contractant devra être recherché.

44 Les décisions du Comité d'Opérations ne devront pas être susceptibles de
porter atteinte aux droits et obligations du Contractant dans le cadre du

= /
4,5

4.6

4.7

4.8

4,9

15

Le Comité d'Opérations se réunira chaque fois que l'Opérateur le demandera,
sur convocation adressée quinze (15) jours à l'avance. L'Opérateur
transmettra à l'Etat dans le même délai le dossier relatif à la réunion du
Comité d'Opérations. L'Etat et le Contractant choisiront chacun le nombre de
représentants qu'ils souhaitent envoyer à la réunion du Comité d'Opérations.
Ce nombre sera compris entre un et trois. En outre, la convocation contiendra
l'ordre du jour proposé, la date, l'heure et le lieu de ladite réunion. L'Etat
pourra à tout moment demander que l'Opérateur convoque une réunion pour
délibérer sur des questions préalablement déterminées qui feront alors partie
de l'ordre du jour de tadite réunion. Le Comité d'Opérations devra se réunir
au moins deux fois au cours de chaque Année Civile pour discuter et
approuver le Programme des Travaux et le Budget et leurs modifications
éventuelles, et pour -entendre te rapport de l'Opérateur sur l'exécution du
Budget afférent de l'Année Civile précédente. Le Comité d'Opérations ne peut
statuer sur une question qui ne figure pas à l'ordre du jour de la réunion, sauf
décision contraire unanime des représentants de l'Etat et du Contractant.

Le Comité d'Opérations est présidé par te représentant nommé de l'Etat, et
désigné pour exprimer le vote de l'Etat conformément au paragraphe 4.2,
2% alinéa du présent Article, qui doit agir en tant que président lors des
réunions. Le représentant nommé par le Contractant assure le secrétariat de
ces réunions.

L'Opérateur préparera un procès-verbal écrit de chaque séance et en enverra
copie à l'Etat dans les quinze {15) jours de ta date de la réunion, pour
approbation ou remarques dans les trente (30) jours à compter de la date de
réception. En outre, l'Opérateur établira et soumettra à la signature des
représentants de l'Etat et du Contractant, avant la fin de chaque séance du
Comité d'Opérations, une liste des questions ayant fait l'objet d'un vote et un
résumé des positions adoptées à l'occasion de chaque vote.

Toute question pourra être soumise à la décision du Comité d'Opérations sans
que soit tenue une séance formelle, à la condition que cette question soit
transmise par écrit par l'Opérateur à l'Etat. Dans le cas d'une telle soumission,
l'Etat devra, dans les dix (10) jours suivant réception communiquer son vote
par écrit à l'Opérateur, sauf si la question soumise au vote requiert une
décision dans un délai plus bref en raison de l'urgence, auquel cas l'Etat devra
communiquer son vote dans le délai stipulé par l'Opérateur, ce délai ne
pouvant toutefois être inférieur à quarante huit (48) heures. En l'absence de
réponse de l'Etat dans ie délai imparti, la proposition de l'Opérateur sera
considérée comme adoptée. Toute question qui reçoit le vote affirmatif dans
les conditions prévues au présent Article 4.7 sera réputée adoptée comme si
une réunion avait été tenue.

Le Comité d'Opérations peut décider d'entendre toute personne dont
l'audition est demandée par l'Etat ou le Contractant. En outre, l'Etat ou le
Contractant peut, à ses frais, se faire assister aux réunions du Comité
d'Opérations par des experts de son choix, à condition d'obtenir un
engagement de confidentialité desdits experts, étant entendu que les experts
assistant l'Etat ne devront présenter aucun lien avec des sociétés pétrolières
concurrentes des entités composant le Contractant.

AN €
4.10 Le Comité d'Opérations pourra également se réunir, sur demande de l'une
des Parties au Contrat, en cas de :

“ Violation intentionnelle des clauses du contrat par l'une ou l'autre des
Parties ;

" Changement des circonstances économiques qui bouleverse l'équilibre du
<Contrat.

Article 5 — Comité d'Evaluation des Provisions pour Travaux d'Abandon

5.1. Rattaché au Comité d'Opérations, un Comité d'Evaluation des Provisions pour
Travaux d'Abandon est institué, chargé d'examiner, pour recommandation audit
Comité d'Opérations :

"tes programmes des Travaux d'Abandon et l'estimation de leurs coûts ;

= le calcul des provisions pour remise en état des sites dont les modatités
sont prévues à l'article 10.3 ci-dessous ainsi que teur comptabilisation
prévue par la Procédure Comptable.

5.2. Le Comité d'Evaluation des Provisions pour Travaux d'Abandon est
composé de deux représentants de l'Administration des Hydrocarbures (un
titulaire et un suppléant) et deux du Contractant {un titulaire et un
suppléant).

Ce Comité se réunira selon une périodicité qu'il aura déterminée d'un
commun accord.

Le secrétariat du Comité est assuré par un représentant de l'Opérateur,
chargé également de rédiger un compte rendu écrit de chaque réunion qui
sera envoyé à tous les participants pour approbation. L'absence de
réponse dans le délai de dix (10) jours ouvrés suivant la transmission
dudit compte rendu sera réputé valoir approbation de son contenu.

Les Coûts du Contractant relatifs à la participation de ses représentants et
au fonctionnement du Comité d‘£valuation des Provisions pour
Réhabilitation des Sites seront supportés par le Contractant et
constitueront un Coût Pétrolier.

Article 6 - Bonne Gouvernance, Développement et Protection de
l'Environnement

6.1. L'Etat et le Contractant acceptent l'application des principes et critères de
te LT.LE » dans le cadre de l'exécution des obligations contractuelles.

6.2. Des séminaires, des ateliers ainsi que des conférences seront organisés par le
Contractant pour informer son personnel, notamment au sujet des textes ci-

TU + rer
6.3

6.4

6.5.

6.6.

15

* _ la loi n° 05/006 du 29 mars 2005 modifiant et complétant le décret
du 30 janvier 1940 portant code pénal dite « loi anti-corruption » ;

e la loi n° 04/016 du 19 juillet 2004 portant iutte contre le
blanchiment des capitaux et le financement du terrorisme.

e La législation sur la protection de l'Environnement.

Le Contractant allouera annuellement un montant de deux cent mille dollars
{200.060 USD) en phase d'exploration et trois cent mille dollars (300.000
USD) en phase de production, au titre d'interventions sociales au profit des
populations tocales environnant les sites pétroliers suivant un programme
concerté avec le Ministre des Hydrocarbures. Ces interventions toucheront au
volet développement, notamment les domaines de la santé, de l'éducation et
de la culture. Les montants y réservés font partie des Coûts Pétroliers et sont
donc récupérables.

Le Contractant élaborera et exécutera un Plan d'Atténuation «et de
Réhabäitation (PAR) dans les six (6) mois de la première période du Permis
d'exploration, suivi d'une Etude d'Impact Environnemental et le Plan de
Gestion Environnemental du Projet (EIF/PGE) pour la phase de production.

Les termes de référence, en ce compris les frais d'instruction de ces
différentes obligations seront fournis par le Ministère de l'Environnement qui
approuvera les versions finales faisant partie intégrante du présent Contrat.

Le Ministère de l'Environnement donnera à cet effet un avis
environnemental et délivrera un Permis d'Exploitation.

Sans préjudice de l’article 3.3(c), un audit environnemental annuel est prévu,
à charge du Contractant

Pour le suivi de l'exécution du Plan de Gestion Environnemental du projet, le
Contractant participe annuellement pour un montant de Trente mille (30.000
USD) Dotlars.

Les travaux d'exploration production devront être menés dans Îe respect des
normes relatives aux aires protégées.

Article 7 — Garantie bancaire

7.1.Dans les quatre mois suivant l'entrée en vigueur du Contrat, le Contractant

fournira au Comité d'Opérations, une garantie bancaire irrévocable en faveur
de l'Etat émise par une banque de premier ordre d'un montant deux cent
mille (200.000) Dollars.

7.2.La garantie ainsi constituée est mise à encaissement en cas de non-exécution

imputable au Contractant du Programme Minimal des Travaux de la première
Sous Période tel que défini à l’artide 8.2 qu'ele couvre et selon des
modalités précisées à ladite garantie.

Î 4 # j'
16

7.3.La garantie doit obligatoirement contenir les stipulations suivantes :

“La date d'Entrée en Vigueur effective :
“La durée de la validité de la garantie, qui est d’un an.

74. Ilest toutefois précisé que c'est la réalisation du Programme Minimal des
Travaux de la Première Sous - Période tel que défini à l’article 8.2 que le
Contractant s'est engagé à réaliser. et non les dépenses correspondant
aux coûts estimés de ces travaux qui déterminent que le Contractant a
réalisé ses obligations prévues dans le Contrat.

75. Sans préjudice de l'artide 23 du Contrat, l'Etat sera en mesure de faire
appel à la garantie bancaire constituée à son profit dans les deux
hypothèses suivantes :

“Le Contractant notifie par écrit qu'il n'a pas l'intention de réaliser ou
d'achever les travaux faisant l'objet de la garantie. Dans l’une ou
l'autre hypothèse, la garantie est due en totalité ;

“ Une demande de paiement par le Ministère des Hydrocarbures avec
<opie au Contractant accompagnée d'une attestation écrite par le
Ministère des Hydrocarbures certifiant que le Contractant a reçu deux
mises en demeure endéans un mois pour sa défaillance, mais n'a pas
entrepris les démarches nécessaires pour achever les travaux dans les
délais stipulés dans le Contrat.

Si le Programme minimal est achevé pour la première Sous - Période avant la
durée de douze mois, le Ministère des Hydrocarbures renoncera à la garantie
une fois qu'il expédie à la banque une attestation certifiant que le Contractant
a achevé entièrement le Programme Minimal des Travaux de la Première sous
période tel que défini à l'article 8.2, objet de ladite garantie.

Article 8 - Permis d'Exploration - Programme Minimal des Travaux -
Budgets - Audits

8.1. Le Permis d'Exploration sera accordé au Contractant par l'Etat pour une
période d'exploration initiale de cinq (5) ans, après matérialisation de la
ZERE par les services de l'Etat concernés et prise en charge par le
Contractant, à partir de la Date d'Entrée en Vigueur du Contrat.

8.2. Programme Minimal des Travaux :

Pendant la Période Initiale d'exploration telle que définie à l'article 1.26, le
Contractant conduira ou fera conduire par Opérateur dans la ZERE les Travaux
Pétroliers repris dans le programme ci-dessous, divisé en cinq (5) Sous -Périodes.
Pour la Période Initiale d'exploration, le Contractant s'engage à réaliser le
programme minimal de Travaux Pétroliers suivant, pour un total général de
dépenses minimum indicatif égal à vingt -cinq millions de dollars 25,000.000
USD).

17

Toutefois, l'éclatement de ce montant total dans les cinq Sous-Périodes est
effectué à titre indicatif et sera soumis au contrôle du Comité d'Opérations.

La première période de la ZERE commence le jour de l'entrée en vigueur et se
termine cinq ans plus tard le dernier de cette période de cinq ans.

Première sous - période d'exploration

+ Collecte des données pertinentes géologiques et géophysiques incluant les
prélèvements gravimétriques et magnétométriques terrestres ;

< Etudes géologiques de terrain pour l'évaluation des roches mères et des
réservoirs potentiels des séquences anti-rift et syr-rift;

+ Analyses géochimiques des échantillons des suintements d'huile;

e Etudes biostratigraphiques pilotes;

< Etudes d'impact sur l'environnement prélude à ia préparation des campagnes
sismiques ;

A la fin de cette période, il sera déterminé un nombre des « leads » qui seront

sésuitants à l'acquisition et à l'interprétation des données sismiques qui

pourraient devenir prospects à forer.

Le Coût total estimatif des travaux de la première sous - période est-de un million de
doflars (1, 000,000 USD)

Deuxième sous - période d‘exploration

° Acquisition de la gravimétrie aéroportée et des données magnétométriques.
(1,700 km) ; |

e Intégration des données aéroportée avec les enregistrements terrestres et
interprétation des résultats en vue de préconiser des campagnes sismiques ;

+ __ Première phase d'acquisition Sismique Régionale (250Km) ;

A la fin de la période d'acquisition sismique et d'interprétation de données
compiètes, une position de plus en plus précise sera déterminée pour le forage du
premier puits d'exploration.

La première phase d'acquisition sismique peut être remise à la troisième sous -
période d'exploration si toutes les autorisations environnementales n'ont pas été
accordées indépendamment de l'opérateur.

Si le contractant considère que les informations obtenues dans la deuxième sous -
période sont suffisantes, il pourra alors procéder directement à la sismique sans
pénalité et sans passer par la gravimétrie aéroportée et la cokecte des données
magnétométriques.

Le Coût total estimatif des travaux de la deuxième sous - période est de sept
millions de dollars (7,000, 000 USD)

4 \ & \/
Troisième sous - période d'exploration.

+__ Traitement et interprétation de la première phase d'acquisition sismique

+ Programme de la seconde phase d'acquisition sismique si l'interprétation
inique qu'il faut une acquisition complémentaire pour définir les points
d'implantation des forages.

+ Deuxième phase d'acquisition sismique (50 Km).

+ Etude d'impact sur l'environnement pour la préparation du forage du premier
puits d'exploration.

Le Coût total estimatif des travaux de la troisième sous - période est de deux
smillions de dollars (2, 600,000 USD)

Quatrième sous - période d‘exploration

+ Traitement et interprétation de ia première phase d'acquisition sismique ;

+ __Forage du premier puits d'exploration

+ Etudes d'impact sur l'environnement pour la préparation du forage du second
puits d'exploration
Le second puits d'exploration peut être reporté à la cinquième sous - période
d'exploration si toutes les autorisations environnementales n'ont pas été
accordées indépendamment de l'opérateur.

Le Coût total estimatif des travaux de la Quatrième sous - période est de huit
millions de dollars (8, 000,000 USD).

Cinquième sous - période d'exploration
“__ Forage du second puits d'exploration.

Le Coût total estimatif des travaux de la cinquième sous - période est de Sept
millions de dollars (7, 000,000 USD).

A la fin de chaque Sous -Période d'exploration, une évaluation technique sera
soumise au Comité d'Opérations pour apprécier le niveau d'exécution des travaux
prévus pour ladite Sous -Période d'exploration.

Au terme de cette Période Initiale de cinq (5) ans, telle que prolongée le cas échéant
en vertu des dispositions de l'article 8.9, le Contractant avisera l'Etat de son choix :

{a) soit d'abandonner la totalité de la ZERE auquel cas le Permis
d'Exploration expirera automatiquement et le Contractant n'aura plus
aucune autre obligation de travaux aux termes du Contrat ;

() soit de solliciter un renouvellement conformément à l'article 8.5. Ci-

dessous.
8.3.

8.4.

85.

8.6.

8.7.

1)

2)

3)

19

Le Contractant participera à la mise en place de la Banque de Données du
Secrétariat Général aux Hydrocarbures et formera du personnel à la
gestion de cette Banque de données pour un montant annuel de
cinquante mille Dollars (50.000 USD) ;

Le Contractant participera à l'effort d'exploration des bassins
sédimentaires de la République Démocratique du Congo pour un montant
annuel de cent mille dollars {100.000 USD) «en phase d'exploration et un
montant annuel de cent cinquante mille dollars (150.000 USD) en phase
de production.

A l'issue de la Période Initiate, fe Contractant aura le droit d'obtenir te
renouvellement de la durée du Permis d‘Exploration pour deux (2)
périodes successives de cinq {5) ans chacune, sous réserve de l'exécution
de toutes les obligations de travaux de la période précédente. En vue
d'exercer son droit de renouvellement, le Contractant devra soumettre à
Etat une demande de renouvellement dudit Permis six (6) mois avant
l'expiration de la période d'exploration en cours.

Le Contractant ou l'Opérateur conduira toutes les opérations de forage
<onformément aux bonnes pratiques appliquées dans l'industrie pétrolière
internationale. Il s'engagera à préserver l’environnement conformément
aux normes internationales en la matière et celles du Plan d'Atténuation et
de Réhabilitation (PAR) prévu à d'article 6.4. du Contrat. Le Contractant
s'engage à éviter tant que possible les perturbations des activités
habituelles dans la zone des Travaux Pétroliers.

Tout puits d'exploration foré par le Contractant ou l'Opérateur sera
considéré comme ayant rempli l'obligation de forer un puits aux termes du
Contrat si :

ledit puits est foré à la profondeur requise pour l'évaluation de la
formation géologique établie par les données disponibles et jugées par
l'Opérateur comme étant l'objectif le plus profond dans la structure ou
l'élément stratigraphique choisi pour le puits (ou, pour le puits
stratigraphique, à la profondeur requise pour l'évaluation de la série
sédimentaire) ; ou

avant d'atteindre ladite profondeur, le Socle économique a été rencontré :
ou

le Contractant a abandonné le puits en raison des problèmes techniques
tels que ceux relatifs à la venue d'eau, la présence des schistes, des
roches dures ou autres problèmes techniques lesquels, selon le
Contractant, rendent le travail de forage impossible, peu pratique, ou
dangereux sous réserve que le Contractant ait fait de son mieux dans les
limites du raisonnable pour achever le puits jusqu'à l'objectif principal
comme tout Opérateur prudent aurait agi\dns les circonstances
analogues.

20

Aux fins du présent article, le Contractant ou Opérateur conduira toutes les
opérations relatives aux forages et travaux y relatifs conformément aux règles
de l'art en matière de gisements pétroliers.

8.8. A chaque renouvellement du Permis d'Exploration, le Contractant
restituera la moitié de la surface précédemment détenue. Les fractions de
la ZERE devant être restituées seront sélectionnées par le Contractant.

8.9. Travaux Pétroliers en cours d'achèvement

En cas de Travaux Pétroliers en cours d'achèvement au moment de
l'expiration de la Période Initiale ou d'une période de renouvellement, le délai
pour la demande de renouvellement sera prorogée de la durée restant à
Courir pour finaliser ces travaux en cours d'achèvement, sans préjudice de la
Situation du Contractant, le tout pour une durée maximum de six mois.

L'extension ci-dessus pourra être prolongée si elle est dûment justifiée par
l'Opérateur auprès de l'Etat. Les délais de notification à l'Etat seront reportés
en conséquence.

Il est entendu que pour la deuxième période de renouvellement, toute
“demande de prorogation comme prévue ci-dessus sera soumise à
l'approbation de l'Etat, ladite approbation ne pouvant être refusée sans motif
valable.

8.10 BUDGETS

8.10.1 Pour le compte du Contractant, Opérateur présentera au Comité
d'Opérations, dans un délai de soixante (60) jours à compter de la Date
d'Entrée en vigueur, l'état des lieux de la ZERE à la Date d'Effet ainsi que
le Programme de Travaux que le Contractant propose pour le restant de
l'Année Civile en cours, avec le Budget correspondant.

8.10.2 Par la suite, au plus tard le quinze (15) novembre de chaque Année Civile,
l'Opérateur soumettra au Comité d'Opérations ie Programme de Travaux
qu'il se propose de réaliser au cours de l'Année Civile suivante ainsi que le
projet de Budget correspondant. Au moment de la soumission du
Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur
présente sous forme moins détaillée des Programmes de Travaux et
Budgets prévisionnels pour les deux {2) Années Civiles suivantes.

8.103 Au plus tard le quinze {15) décembre de chaque Année Civile, le Comité
d'Opérations adopte le Programme de Travaux et le Budget relatifs à
l'Année Civile suivante. Au moment où il adopte un Programme de
Travaux et un Budget, le Comité d'Opérations examinera, à titre
préliminaire et indicatif, et sans l'adopter, le Programme de Travaux et le
Budget pour les deux (2) Années Civiles suivantes. Aussitôt que possible
après l'adoption d'un Programme de Travaux et d'un Budget, l'Opérateur
en adresse une copie au Comité d'Opérations.

LR
8.10.4

8.10.5

8.11

8.11.1

8.11.2

8.11.3

8.11.4

8.115

21
Chaque Budget contient une estimation détaillée, par Trimestre, du coût
des Travaux Pétroliers prévus dans le Programme de Travaux
correspondant au Trimestre en question. Chaque Programme de Travaux
et chaque Budget est susceptible d'être révisé et modifié par le Comité
d'Opérations à tout moment dans l'année.

Dans tes quatre-vingt dix (90) jours suivant {a fin d’une Année Civile ou,
en cas de fin du Contrat, dans les trois (3) mois de cette expiration,
l'Opérateur doit, pour ke compte du Contractant, rendre compte au Comité
d'Opérations de la façon dont a été exécuté 4e Budget afférent à l'Année
Civile écoulée.

AUDITS

Les livres et écritures comptables et fiscaux, et tous les documents
financiers et techniques de l'Opérateur se rapportant aux Travaux
Pétroliers sont soumis à vérification et à inspection périodiques de la part
de l'Etat ou de ses représentants.

Si l'Etat désire exercer ce droit de vérification, il préviendra le Contractant
par écrit. Telle vérification aura lieu dans un délai de quarante cinq (45)
jours suivant tele notification et sera menée, soit en faisant appel au
personnel de l'administration de l'Etat, soit en faisant appel à un cabinet
indépendant internationalement reconnu, désigné par lui et agréé par le
Contractant. l'agrément du Contractant n'est pas refusé sans motif
valable,

Pour une Année Civile donnée, l'Etat dispose d'un délai de quinze (15)
mois à compter de la date de dépôt auprès de l'Etat des comptes définitifs
pour l'Année Civile en vérification pour effectuer en une seule fois ces
examens et vérifications. Bien qu'il soit prévu que l'Etat exercera
normalement son droit de vérification annuellement sur ce délai de quinze
(15) mois, l'Etat peut exercer son droit de vérification pour plusieurs
exercices antérieurs, jusqu'à un maximum de deux (2) Années Civiles à
partir de la date de dépôt des comptes définitifs auprès de l'Etat pour
l'exercice le plus récent.

Au cas où, pour une raison quelconque, ces vérifications n'avaient pas été
effectuées annuellement, ces vérifications concernant plusieurs exercices
seront effectuées en une seule fois et de façon à gêner k moins possible
le Contractant et incluent l'exercice le plus récent pour lequel des comptes
définitifs ont été déposés.

Lorsque l'Etat exerce ce droit d'audit, les Budgets relatifs à cet exercice
particulier sont utilisés pour la réalisation de ces contrôles.

Les frais afférents à cette vérification sont pris en charge par
Contractant, dans la limite d'un montant annuel basé sur un
remboursement de coûts économiquement justifiés par vérification, et font
partie des Coûts Pétroliers.

> Y

22

8.11.6 Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par l'Etat et le
Contractant exerce sa mission dans le respect des termes de référence
établis par l'Etat pour l'examen de l'application des règles définies dans ia
Procédure Comptable pour la détermination des Coûts Pétroliers et leur
récupération. Lesdits termes de référence sont communiqués au
Contractant avant l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais au Contractant.

8.117 Les opérations réalisées par des Sociétés Affiliées du Contractant, qui sont
notamment chargées de fournir leur assistance à ‘Opérateur, pourront
être auditées conformément aux dispositions de ia Procédure Comptable.

8.11.8 Pour toutes contradictions, erreurs ou anomalies relevées lors des
inspections et vérifications, l‘tat peut présenter ses objections au
Contractant par écrit -et de manière raisonnablement détaillée, dans les
soixante (60) jours suivant la fin de ces examens et vérifications.

8.119 Les dépenses imputées aux Coûts Pétrotiers et les cakuis relatifs au
Partage de la Production Nette dans ladite Année Civile sont considérés
-comme définitivement approuvés lorsque l'Etat n'a pas opposé d'objection
dans les délais visés ci-dessus.

8.11.10 Toute objection, contestation ou réclamation raisonnablement soulevée
par l'Etat fait l'objet d'une concertation avec Le Contractant ou l'entité
<omposant le Contractant concernée. Ce dernier rectifiera le cas échéant
les comptes et prendra en compte toutes les contestations soulevées par
Etat dans les plus brefs délais en fonction des accords qui seront
intervenus.

Au cas où le litige persisterait, la procédure d'arbitrage définie à l'Article
25 s'appliquerait.

8.11.11 Les registres et livres de comptes et tous les documents financiers et
+echniques retraçant les Travaux Pétroliers sont tenus par l'Opérateur en
langue française et libellés en Dollars. Les registres sont utilisés pour
déterminer la quote-part des Coûts Pétroliers et de la production revenant
à chacune des entités composant le Contractant aux fins du calcul par
celles-ci des quantités d'Hydrocarbures leur revenant au titre des Articles
11 et 12 du Contrat.

8.11.12 Ilest de l'intention des Parties qu'à l'occasion de la conversion de devises
et de toutes autres opérations de changes relatives aux Travaux Pétroliers
le Contractant ne réalise ni gain, ni perte.

Les modalités relatives à ces opérations sont précisées dans la Procédure

LT EN
23

Article 9 - Découverte d’Hydrocarbures et Attribution du Permis

9.1.

9.2

9.3

9.4

95

d'Exploitation

Dès qu'une découverte d'Hydrocarbures, jugée par le Contractant comme
étant commercialement exploitable, est mise en évidence, pour le compte du
Contractant, l'Opérateur en informe l'Etat. Dès que possible et au plus tard
dans les trente (30) jours qui suivent l'achèvement de la réalisation et des
tests relatifs au puits de découverte, le Contractant présente au Comité
d'Opérations un premier rapport de découverte sur te ou les niveaux
rencontré(s) qui peuvent être considérés comme producteurs, l'importance
approximative du gisement et une estimation des travaux à entreprendre
dans les trois {3) mois suivants.

Au plus tard dans l'Année Civile qui suit la communication du rapport de
découverte, le Contractant soumet au Comité d'Opérations :

i) Un rapport détaillé sur da découverte ;

ü) Un Programme des Travaux et le Budget prévisionnel nécessaire à
la délinéation du gisement comprenant notamment les travaux
complémentaires à effectuer et le nombre de puits de délinéation
à forer.

Après examen et modifications éventuelles des propositions du Contractant
par le Comité d'Opérations, les règles de décision définies à l'Artide 4.3 ci-
dessus s'appliquent.

A l'issue des travaux de délinéation, le Contractant soumet un rapport au
Comité d'Opérations sur les possibilités de mise en production du champ ainsi
délimité.

Après examen de ce rapport par le Comité d'Opérations si le Contractant
établit le caractère commercial du gisement en fonction de ses critères

d'évaluation, l'Etat, à la demande du Contractant, devra accorder un Permis
d'Exploitation à DOMINION.

Chaque Permis d'Exploitation attribué au Contractant par l'Etat sera accordé
pour une période initiale de vingt (20) ans à partir de la date d'attribution
dudit Permis d'Exploitation, à moins qu'à une date antérieure et
conformément à l'article 10 du Contrat, le Contractant ne décide de
commencer les Travaux d'Abandon et par conséquent de renoncer au Permis
d'Exploitation.

Site Contractant estime qu'une ou plusieurs découvertes (s) d'hydrocarbures
sont de part et d'autre de la frontière séparant la République Démocratique
du Congo et la République d'OUGANDA et devraient être exploitées de
manière concertée par la mise en commun le cas échéant d'équipements de
production, de traitement, de stockage et de transport, il pourra requérir de la
République Démocratique du Congo la négociation dans les meilleurs délais
avec le Gouvernement de la République d'OUGANDA des accords de

coopération et /ou d‘Unitization portant sur Ne

}
24

Ainsi, au cas où de tels accords sont concluants, les obligations du « Contractant »
contenues dans l'article 14 ci-dessus ne porteront uniquement que sur la part des
hydrocarbures produit et vendu mais provenant des champs imputables à la zone
contractuelle accordée par la RDC.

9.6 Dans le cadre de l'exécution des obligations contractueles relatives au
transport et l'exportation (voies d'évacuation) des hydrocarbures, «te
Contractant » aura le droit d'ériger ou de faire ériger, seul ou avec une
personne tierce les installations requises pour te transport et l'exportation des
hydrocarbures sous réserve que ce droit ne soit interprété comme une
obligation de la part du « Contractant ». Ce dernier aura te droit d'utiiser
desdites installations pour le transport et l'exportation des hydrocarbures à
partir des pays avoisinants ou même de a zone lui attribuée. L'Etat congolais
mettra en place des mécanismes de facilités consulaires et administratives
requises avec les pays frontaliers concernés en vue de permettre «le
Contractant » de transporter et exporter les hydrocarbures provenant de ses

Article 10 - Abandon

10.1 Lorsque l'Opérateur estimera qu'au total 85 % des réserves prouvées du
Permis d'Exploitation découlant du Permis d'Exploration devraient avoir été
produites à la fin de l'Année Civile qui suivra, il soumettra à l'Etat, pour le
compte du Contractant, au plus tard le quinze (15) novembre de l'Année
Civile en cours, le Programme des Travaux d'Abandon qu'il se propose de
réaliser sur ce Permis avec un plan de remise en état du site, un calendrier
des travaux prévus et une estimation détaillée de l'ensemble des coûts liés à
ces Travaux d'Abandon.

10.2 Au cas où le Contractant conclut que les Travaux pétroliers continus ne sont
plus rentables et qu'il souhaite mettre en place les Travaux d'Abandon, l'Etat
a le droit de devenir l'entité entièrement responsable de tous les Travaux
Pétroliers, sans contrepartie pour le Contractant, étant entendu que le
Contractant ne sera plus tenu à aucun engagement de prendre en charge
tous les frais passés ou futurs liés aux Travaux d'Abandon.

10.3 Pour permettre la récupération de ces Coûts Pétroliers conformément aux
dispositions de l'article 11.2.3 ci-après par le Contractant, sous la forme de
provisions pour la remise en état du site, l'Opérateur déterminera, au plus
tard le quinze (15) novembre de l'Année Civile en cours, le montant {exprimé
en Dollars par Baril) de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le volume des
réserves prouvées restant à produire selon ses estimations sur ke Permis.

10.4 Au plus tard le quinze (15) décembre de la même Année Civile, le Comité
d'Opérations adoptera, pour le(s) Permis, le programme des Travaux
d'Abandon, et le Budget global correspondant, pour la période allant jusqu'à
la fin de la réalisation des Travaux d'Abandon. À la même date, le Comité

d'Opérations approuvera également le montant de la proyision que le
105

25

Contractant sera tenu de constituer pour chaque Baril d'Hydrocarbures
Liquides restant à produire. Chaque entité membre du Contractant imputera
en conséquence sur les Coûts Pétroliers de chacune des Années Civiles
suivantes une somme égale au montant de la provision à constituer par Baril
restant à produire multipliée par la part de la production d'Hydrocarbures
Liquides lui revenant au titre de l'Année Civile considérée en application du
Permis.

Si besoin est, au plus tard le quinze (15) novembre de chaque Année Civile,
l'Opérateur présentera au Comité d'Opérations les modifications qu'il est
d'accord d'apporter à l'estimation des réserves restant à exploiter et au <oût
des Travaux d'Abandon prévus. En fonction de ces nouvelles estimations de
réserves restant à produire et des nouveles estimations de coûts des Travaux
d'Abandon, l'Opérateur <éterminera le cas échéant, compte tenu des
provisions déjà effectuées à ce titre, de nouveau montant en Dollars des
provisions à constituer pour l'ensemble des Années Civiles à venir jusqu'à
l'arrêt de la production, sur chaque Bari d'Hydrocarbures Liquides qui sera
produit. Le Comité d'Opérations approuvera ce montant le quinze (15)
décembre de la même année au plus tard.

Article 11 : Remboursement des Coûts Pétroliers — « Cost Oil »

11.1

11.2

Le Contractant assurera le financement de l'intégralité des Coûts Pétroliers.

Les Coûts Pétroliers du Permis d'Exploration et du Permis d'Exploitation seront
remboursés. À cet effet, une part de la production d'Hydrocarbures Liquides
provenant du Permis d'Exploitation au cours de chaque Année Civile sera
affectée au remboursement des Coûts Pétroliers comme suit :

11.2.1 Dès le démarrage de la production d'Hydrocarbures Liquides sur le
Permis d'Exploitation, chaque entité composant le Contractant
commencera à récupérer sa part des Coûts Pétroliers (actualisés
conformément à l'article 11.3 ci-dessous, y compris les Bonus)
relatifs au Permis en recevant chaque Année Civile une quantité
d'Hydrocarbures Liquides, le « Cost Oil », au plus égate à soixante
pour cent {60 %) du total de la Production Nette du Permis
d'Exploitation découlant du Permis d'Exploration multipliée par le
pourcentage d'intérêt qu'elle détient dans ce ou ces Permis

d'Exploitation. Le montant remboursé par le Cost Oil doit
correspondre à tous les Coûts Pétroliers actualisés conformément à
l'article 11.3.

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers
capitalisés et indexés non encore récupérés par une entité
composant le Contractant dépassent la valeur de la quantité
d'Hydrocarbures Liquides pouvant être retenue par cette entité
comme indiqué ci-dessus, le surplus ne pouvant être récupéré dans
l'Année Civile considérée sera reporté sur les Années Civiles suivantes,
jusqu'à récupération totale ou ni du Contrat.

Hd
26

112.2 La valeur du « Cost Oil » sera déterminée en utilisant le Prix Fixé
pour chaque qualité d'Hydrocarbures Liquides tel que défini à
l'Article 13 ci-dessous.

11.2.3 Le remboursement des Coûts Pétroliers pour chaque Année Civile au
titre des Permis d'Exploitation s'effectuera selon l'ordre de priorité
suivant :

2) Les Back Costs ; ‘

b) Les Bonus à l'exception du Bonus de Signature ;

c) Les coûts des Travaux d'Exploitation ;

d) Les coûts des Travaux d'Evaluation et de Développement ;

<) Les coûts des Travaux d'Expioration;

f Les dépenses sociales prévues à l'article 6.3 ;

e) Les dépenses de formations de personnels ;

H) Les provisions décidées pour la couverture des coûts des
Travaux d'Abandon ;

) Les coûts liés au suivi de l'exécution du Plan de Gestion
Environnementale du Projet et de l'audit environnemental,

Les coûts fiés aux autres audits de l'Etat.

Les Coûts Pétroliers sont reclassés dans Les catégories ci-dessus selon leur nature.

11.3 Au moment de leur remboursement, les Coûts Pétroliers reportés comme
stipulé à l'artide 11.2.1 ci-dessus seront actualisés à <ompter de leur date de
paiement par application de l'indice d'inflation du produit intérieur brut des
États-Unis d'Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle, à
la page “National Accounts", sous les références : “National Income and
Product — États-Unis — Implicit Price Level”. En cas d'impossibilité d'utiliser
ladite référence, les Parties se concerteront pour convenir d'une nouvelle
référence, en priorité l'indice Correspondant publié par la Federal Reserve
Bank des Etats Unis d'Amérique.

La date de référence à prendre en compte pour la valeur de l'indice d'inflation
sera :
- la date de dépense qui donne droit à la récupération des Coûts
Pétroliers concernés; ou
- l'année du début effectif des Travaux d'exploration ou de production.

Article 12 — Partage de la production

12.1 La production nette sur le Permis d'exploitation, déduction faite de ta Royalty
et de la quantité affectée au remboursement des Coûts Pétroliers,
conformément aux dispositions de l'Article 8 ci-dessus {ci-après désignée
<Profit Oil»), sera partagée entre l'Etat et le Contractant dans les
proportions indiquées ci-dessous. Il est par ailleurs entendu que, pour la
détermination de la part de la production d'hydrocarbures affectée à la
rémunération de l'Etat et du Contractant, les parties peuvent procéder à une
consolidation de la production nette globale annuelle provenant du bloc qui

est l'objet du présent Contrat de Partage de LAN
Partage du Profit-Oil

M Production Nette Cumulée | Pourcentage | Pourcentage de l'Etat
{BBLS) du
Contractant

< 50.000.000 60 Il 40
50.000.001 - 75.000.000 55 45
75.000.001-100.000.000 Î 50 50
100.000.001 - 125.000.000 45 1 55
>125.000.001 40 60

12.2 Pour la répartition du « Profit-Oil » entre l'Etat-et chaque entité composant ke
Contractant prévue ci-dessus, Les parts de chaque qualité d'Hydrocarbures
Liquides à recevoir par l'Etat et par chaque <ntité composant le Contractant
sont proportionnelles au rapport entre la Production Nette de chacune de ces
qualités d'Hydrocarbures Liquides affectées au « Profit-Oil » et la somme des
Productions Nettes des Hydrocarbures Liquides affectées au « Profit-Oil».

12.3 Les intérêts respectifs des entités formant le Groupe DOMINION-SOCO sont
repartis ainsi qu'il suit :

Membres du Groupe Intérêts Participants
Contractant

SOCO 45 %

DOMINION 55 %

Sauf accord différent, tous les droits et obligations des parties tels qu'ils
résultent du présent Contrat, sont déterminés selon leurs participations
respectives.

Article 13 — Valorisation des Hydrocarbures Liquides

13.1 Pour les besoins de la gestion du présent Contrat, le brut de référence sera le
Brent de la Mer du Nord, dont la valeur de cotation telle que publiée par le
Platt's à la rubrique « Brent dated » sera « le prix de référence ».

13.2 Aux fins de la récupération des Coûts Pétroliers, de la détermination des
montants à verser au titre de la perception en Doflars de la Royalty, le prix
des Hydrocarbures Liquides sera le Prix Fixé. Le Prix fixé reflétera la valeur
des Hydrocarbures Liquides de chaque qualité, FOB terminal de chargement
en République Démocratique du Congo, sur te marché international déterminé
en Dollars par Baril. Au cas où les Hydrocarbures Liquides ne sont pas
exportés par voie maritime, l'Etat et le Contractant s'accorderont sur un prix
basé sur la qualité du pétrole et sur les prix des marchés internationaux.

) Lu \e
28

13.3 Pour chaque Mois, le Prix Fixé sera déterminé paritairement par l'Etat et les
entités composant le Contractant. À cet effet, les entités constituant le
Contractant communiqueront à l'Etat les informations nécessaires
conformément aux dispositions prévues à la Procédure Comptable.

13.4 Dans ke Mois suivant da fin de chaque Trimestre, l'Etat et les entités
composant le Contractant se rencontreront afin de déterminer d'un commun
accord, pour chaque qualité d'Hydrocarbures Liquides produits, Le Prix Fixé
pour chaque Mois du Trimestre écoulé. À cette occasion, chaque entité
composant le Contractant soumettra à l'Etat les informations visées à l'Article
12.2 ci-dessus et tout élément pertinent se rapportant à la situation et à
l'évolution des prix des Hydrocarbures Liquides sur les marchés
internationaux. Si, au cours de cette réunion, un accord unanime ne peut pas
être obtenu, les Parties se rencontreront de nouveau en apportant toute
information complémentaire utile relative à l'évolution des prix des
Hydrocarbures Liquides de -qualités similaires, afin d'obtenir une décision
unanime avant la fin du deuxième Mois suivant {a fin du Trimestre considéré.

13.5 Pour les besoins du Contrat, te Contractant déterminera en cas de besoin un
prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides, qui
s'appliquera jusqu'à ia détermination définitive pour le Mois considéré du Prix
Fixé. Ce prix provisoire sera porté à la connaissance de l'Etat.

13.6 En cas de désaccord persistant des Parties sur la détermination du Prix Fixé,
l'une ou l'autre Partie pourra soumettre le différend à l'arbitrage dans les
conditions prévues aux articles 25.5 et 25.6 du Contrat.

" .

13.7 En cas d'exploitation d'un gisement de Gaz Naturel, l'Etat et le Contractant se
concerteront pour fixer le prix du Gaz Naturel conformément aux dispositions
de l'Article 18 ci-dessous.

Article 14 — Régime fiscal

14.1 La Royalty sera payée par le Contractant à l'Etat et calculée au taux de douze
et demi pour cent {12,5 %) s'appliquant à la Production Fiscalisée.

L'Etat aura le droit de recevoir la Royalty en nature ou en espèces. Le Ministre
ayant les Hydrocarbures dans ses attributions notifiera par écrit au Contractant
le choix de l'Etat au moins quatre vingt dix {90) jours à l'avance. Si une telle
notification n'est pas faite, la Royalty sera alors prélevée en espèces. La
monnaie de référence de toute transaction dans le présent contrat est le Dollar.

14.2 La part d'Hydrocarbures Liquides revenant au Contractant à l'issue des
affectations et des partages définis aux Articles 12 et 13 ci-dessus sera nette
de tout impôt, droit ou cotisation de quelque nature que ce soit.

14.3 La part d'Hydrocarbures revenant à l'Etat, ainsi que la Royalty et les
redevances superficiaires, ainsi que les Bonus, représentent la fiscalité globale
au titre du Contrat, de sorte que toutes les activités du Contractant et de tous

4

29

les Prestataires impliqués dans les Travaux Pétroliers sont exonérées de tous
impôts et taxes afférents aux sociétés en République Démocratique du
Congo.

144 Toutefois il sera perçu une taxe de Quarante pourcent (40 %) sur la plus
value réalisée sur la cession des parts de l'association sur Le bioc V du Graben
Albertine durant la période d'exploration et de vingt pourcent (20 %) durant
la période d'exploitation.

145 Par ailleurs, tout le personnel expatrié {tous ceux qui ne sont pas citoyens de
la République Démocratique du Congo) employé de manière permanente par
le Contractant ou ses Prestataires et impliqué dans les Travaux en
République Démocratique du Congo, est assujetti à f'impôt professionnel sur
Jes rémunérations et aux taxes afférentes à l'obtention d'un document
administratif ou d'une prestation effective d'un service.

Tous des achats de biens et services faits en République Démocratique du
Congo ou à l'étranger par le Contractant et ses Prestataires et relatifs à
l'exécution des Travaux Pétroliers sont exonérés de l'impôt sur te chiffre
d'affaires à l'intérieur.

Toutes les importations et exportations faites par le Contractant et ses
Prestataires de matériaux à partir et vers la République Démocratique du
Congo dans le cadre des Travaux Pétroliers seront exonérées de tous impôts
redevances et droits de douane,

14.6 Des Attestations de non-imposition couvrant les impôts exonérés ci-dessus
seront fournies auxdites entités, y compris les filiales, consultants, employés,
administrateurs et Prestataires, par les autorités fiscales de la République
Démocratique du Congo.

14.7 Le Permis d'exploration et le Permis d'exploitation sont exonérés de tout
impôt foncier.

14.8 LeContractant payera à la « RDC », les droits ci-après :

° Un Bonus de Signature de Deux miflions dollars (2.000.000) non récupérable
pour le bloc 5 sera payé a la date de la signature du présent contrat par les
parties

“Bonus de Permis d'Exploration : deux cent cinquante mille (250.000) Dollars ;

" Bonus de renouvellement du Permis d'Exploration : cent vingt cinq mille
{125.000) Dollars ;

“Bonus de Permis d'Exploitation : deux cent cinquante mille (250.000) Dollars ;

“ Bonus de renouvellement du Permis d'Exploitation : cent vingt cinq mille
(125.000) Dollars ;

“Bonus de première production : deux milions (2.000 000) de Dokiars ;

ALT 8
= Bonus de production du dix milionième baril : cinq millions {5 000 000) de
Dollars, le jour de la production du dix mitlionième baril d'Hydrocarbures, -en
Production Nette cumulée.

147 Une Redevance Superficiaire annuelle équivalent à Deux (2) Dollars par Km°
sur Permis d'Exploration et à Cinq Cents (500) Dollars par Km? sur Permis
d'Exploitation est due par le Contractant à l'Etat.

Article 15 - Régime de change

15.1 L'Etat garantit Contractant ainsi qu'à ses Prestataires, dans le cadre du présent
Contrat, le bénéfice de toutes dispositions Kgislatives ou réglementaires plus
favorables, en matière de change, qui seraient accordées à une entreprise
exerçant une activité similaire en République Démocratique du Congo. Sous
réserve des dispositions ci-après, l'Etat garantit à l'Opérateur et au Contractant
le droit de transfert à l'étranger dans les devises d'origine ayant financé les
investissements :

a) Des apports extérieurs en capital de participation du Contractant, en cas
de liquidation ou de cession de tout ou partie de l'investissement, ou en
fonds d'emprunt aux échéances contractuelles de remboursement des
emprunts ;

b) Des revenus du capital tant en ce qui concerne la rémunération du capital
de participation que les intérêts des emprunts.

15.2 Nonobstant toutes dispositions contraires contenues dans les dispositions
réglementaires prises en exécution de la législation relative au contrôle des
changes, l'Opérateur, le Contractant, les Prestataires peuvent conserver à
l'étranger les avoirs provenant des apports extérieurs en emprunt ou en capital,
et provenant de l'exploitation de la production étant entendu que le Contractant
et l'Opérateur ont l'obligation :

a) de pouvoir par priorité aux besoins de financement en devises des activités
prévues par la présent Contrat, notamment de l'investissement et de la
production au moyen de ces avoirs détenus à l'étranger ; le droit au
transfert prévu au point précédent ne pourra dans le cas d'une liquidation
totale ou partielle de participation ou de remboursement d'emprunts
s'exercer au moyen d'avoirs détenus en République Démocratique du Congo
que dans la mesure où tes avoirs détenus à l'étranger seraient insuffisants ;

b) de rapatrier en République Démocratique du Congo les montants qui
seraient mécessaires à la trésorerie de l'entreprise pour effectuer le
paiement de toutes sommes revenants à l'Etat au titre du Contrat.

15.3 Le contrôle de l'exécution des dispositions du présent Article 15 est confié à la

Banque Centrale du Congo. __X
4 |
31

15.4 Le Contractant se soumet aux modalités d'exécution établies par cette

institution, notamment le payement de la redevance contrôle de change, en
conformité avec le présent contrat et communiquées par ele au «
Contractant »

Article 16 - Enlèvement des Hydrocarbures Liquides

16.1

16.2

16.3

16.4

16.5

166

16.7

16.8

Les Hydrocarbures Liquides produits seront attribués au Contractant au
passage de la tête de puits de production.

La propriété de la part des Hydrocarbures Liquides revenant à l'Etat et à
chaque entité composant le Contractant en application des Articles 11, 12 et
14 sera transférée à celles-ci à la sortie des installations de stockage. Dans le
cas d'une expédition par navire pétrolier, de point de transfert de propriété et
d'enlèvement sera le point de raccordement entre le navire et les installations
de chargement.

L'Etat prendra également livraison au(x) même(s) point(s) d'entèvement dela
part d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contractant, ainsi que Ses dients et
transporteurs, auront de droit d'enlever librement au point d'enlèvement choisi
à cet effet, la part des Hydrocarbures Liquides lui revenant en application des
Articles 11, 12 et 14 du Contrat.

Les Parties conviennent que, en fonction de la réalité-technique d'exploitation
des gisements découverts, il pourra être établi plusieurs points d'enlèvement
pour les besoins du Contrat.

Tous les frais relatifs à l'expédition jusqu'au point d'enlèvement, au transport,
au stockage, et à la vente des Hydrocarbures Liquides feront partie des Coûts
Pétroliers.

Les Parties enlèveront leur part respective d'hydrocarbures Liquides, FOB
terminal de chargement, sur une base aussi régulière que possible, étant
entendu que chacune d'elles pourra, dans des limites raisonnables, enlever
plus ou moins que la part Jui revenant au jour de l'entèvement à condition
toutefois qu'un tel sur enlèvement ou sous enlèvement ne porte pas atteinte
aux droits de l'autre Partie et soit compatible avec le taux de production, la
capacité de stockage et les caractéristiques des navires. Les Parties se
concerteront régulièrement pour établir un programme prévisionnel
d'enlèvement sur la base des principes ci-dessus. Les Parties arrêteront, avant
le début de toute production commerciale dans te cadre du Permis, une
procédure d'enlèvement fixant les modatités d'application du présent Article.

Sauf dans les cas prévus par la Loi, le Contractant n'est en aucun cas tenu de
vendre une quantité d'Hydrocarbures Liquides aux marchés internes de la
République Démocratique du Congo. Le Contractant devra consacrer des

efforts raisonnables pour maximiser la vaieur des Hydrocarbures sur les
marchés internationaux. |
16.9

32

Le Contractant a l'obligation de fournir par priorité au prix international du
marché, à partir des Hydrocarbures qu'il produit, les quantités nécessaires à
la satisfaction des besoins de la consommation intérieure de la République
Démocratique du Congo, étant entendu que s'il existe d'autres producteurs en
République Démocratique du Congo, cette obligation sera réduite au prorata
des quantités annuetlement produites par chaque producteur.

16.10 Les Parties sont désireuses de fournir une assurance couvrant le risque de

dommages à ces Hydrocarbures Liquides jusqu'au transfert visé à l'article
16.2 du Contrat. Les Parties conviennent que l'Opérateur souscrive une telle
assurance sur la totalité de tels Hydrocarbures Liquides, y compris la part de
l'Etat, et que le coût de cette assurance soit inclus comme un Coût Pétrolier.

Article 17 — Propriété des biens mobiliers et immobiliers

17.1

17.2

17.3

17.4

La propriété des biens mobiliers et immobiliers de toute nature acquis par le
Contractant dans le cadre des Travaux Pétroliers sera automatiquement
transférée à l'Etat dès complet remboursement au Contractant des Coûts
Pétroliers correspondants. Toutefois, après le transfert de propriété, le
€ontractant pourra continuer à utiliser lesdits biens immobiliers et mobiliers
gratuitement et de manière exdusive pendant toute la durée du Contrat ; en
cas de cession ou de vente des biens ainsi transférés, les produits obtenus
seront en totalité versés à l'Etat.

Dans le cas où les biens mentionnés ci-dessus seraient l'objet de sûretés
consenties à des tiers dans le cadre du financement des Travaux Pétroliers, le
transfert de la propriété de ces biens à l'Etat n'interviendra qu'après complet
remboursement par le Contractant des emprunts ainsi garantis et après que
les sûretés soient devenues caduques.

Les dispositions ci-dessus ne sont pas applicables aux équipements
appartenant à des tiers et qui sont loués au Contractant, ni aux biens
mobiliers et immobiliers acquis par l'Opérateur pour des opérations autres
que les Travaux Pétroliers et qui pourraient être utilisés au profit des Travaux
Pétroliers.

L'Opérateur procédera chaque année à un inventaire des biens mobiliers et
immobiliers propriété de la République Démocratique du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet de procès-
verbaux signés par le représentant de l'Etat et le représentant de l'Opérateur.

Article 18 — Gaz Naturel

18.1

En cas de découverte de Gaz Naturel, l'Etat et le Contractant se concerteront
dans les plus brefs délais pour examiner la possibilité économique d'une
exploitation commerciale de cette découverte et, si elle est économiquement

raisonnable, envisager les aménagements qui devront être apportés au Contrat.
me
w

18.2 Le Contractant pourra utiliser le Gaz Naturel, associé ou non, pour tes besoins
des Travaux Pétroliers, et procéder à toute opération de ré injection de Gaz
Naturel visant à améliorer la récupération des Hydrocarbures Liquides. Les

quantités de Gaz Naturel ainsi utilisées ne seront SOUmRses à aucun droit, impôt
ou taxe de quelque nature que CE soit.

18.3 Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux
pétroliers ne pourra être brûlé à la torche qu'après autorisation du Ministre
ayant les Hydrocarbures dans ses attributions.

Article 19 — Formation et Emploi du Personnel <ongotais

19.1 Dès de début de la Première Période d‘Exploration, conformément à l'article
8.2. du présent Contrat, ie Contractant mettra en oeuvre un programme de
formation de personnel dans les domaines de l'exploration, de l'exploitation et
de la commercialisation des Hydrocarbures, dont le budget annuel est fixé à
Cent mille (100.000) Dollars pendant la période d'exploration et Cent
cinquante mike (150.000) Dotlars pour la période d'exploitation. Les besoins
de formation sont portés à la connaissance de l'Opérateur par le ministère
ayant les hydrocarbures dans ses attributions, et les programmes de
formation et les budgets susvisés seront préparés par le Ministère ayant les
hydrocarbures et l'Opérateur en concertation et présentés au Comité
d'Opérations pour discussion et approbation. Les actions de formation
concerneront des personnels techniques et administratifs des services
intervenant dans ia gestion des Contrats pétroliers et seront conduites au
moyen soit de stages en République Démocratique du Congo ou à l'étranger,
soit d'attribution de bourses d'études à l'étranger. Le personnel en formation
restera sous son statut d'origine et restera rémunéré par son organisme
originel de rattachement.

19.2 Les dépenses correspondant aux actions de formation constitueront des Coûts
Pétroliers et par-conséquent sont récupérables.

19.3 L'Opérateur assurera, à qualification égale, l'emploi, en priorité dans ses
établissements et installations situés en République Démocratique du Congo,
au personnel de nationalité congolaise. Dans la mesure où il ne serait pas
possible de trouver des ressortissants congolais ayant ts qualifications
nécessaires pour occuper les postes à pourvoir, l'Opérateur pourra embaucher
du personnel étranger après notification au Ministère du Travail et copie au
Ministère ayant les hydrocarbures dans ses attributions, et avis <corrélatif du
Ministère du Travail dans les trente jours suivant la notification ; à défaut
d'avis obtenu dans ce délai, l'avis est réputé favorable. Cependant,
l'Opérateur fera alors en sorte que son personnel congolais reçoive une
formation dans les domaines de qualification SUSVISÉS.

19.4 Les reliquats ou budgets non utilisés au cours d'un exercice donné, sont
reportés à l'exercice suivant.

?

ue
Article 20 — Produits et Services Nationaux

Dans le cadre des Travaux Pétroliers, l'Opérateur a le libre choix des Prestataires,
fournisseurs et autres prestataires de services.

Toutefois, il est convenu que priorité sera accordée aux entreprises de la RDC pour
l'octroi de contrats à condition qu'elles remplissent les conditions requises, à savoir :
fournir des biens ou des services de qualité égale à ceux disponibles sur le marché
international et proposés à des prix {article par articie), concurrentiels par rapport à
ceux pratiqués par les Prestataires étrangers pour des biens et services similaires. La
préférence sera notamment accordée aux services offerts par les sociétés contrôlées
par l'Etat lorsqu'elles remplissent les conditions indiquées <i-dessus.

Atticie 21 — Informations -Confidentialité

21.1 Les Travaux Pétroliers (Exploration, Æxploitation, Transport, Stockage, et
Vente) sont soumis, conformément aux dispositions tgales et réglementaires,
à celles des artides 3.%c) et 8.1 du Contrat, au suivi et au contrôle par Les
Experts de l'Administration des Hydrocarbures. Les dépenses y afférentes
constituent des Coûts Pétroliers.

21.2 L'Opérateur fournira à l'Etat une copie des rapports et documents suivants :
21.2.1 Rapports hebdomadaires sur les activités de forage ;
21.2.2 Rapports hebdomadaires sur tes activités de géophysique ;
21.2.3 Rapports d'études de synthèses géologiques ainsi que les cartes
afférentes ;

21.2.4 Rapports de mesures, d'études et d'interprétation géophysiques,
des cartes, profils, sections ou autres documents afférents, ainsi
que, sur demande de l'Etat, les copies des bandes magnétiques
originales sismiques enregistrées ;

21.25 Rapports d'implantation et de fin de sondage pour chacun des
forages ainsi qu'un jeu complet des diagraphies de
pétrophysique enregistrées ;

21.2.6 Rapports des tests ou essais de production réalisés ainsi que de
toute étude relative à la mise en débit ou en production d'un
puits ;

21.2.7 Rapports concernant les analyses effectuées sur carotte ;

21.2.8 Rapports mensuels de production ;

21.2.9 Rapports annuels des activités pétrolières d'exploration -
production.

y LA €

21.3

21.4

215

21.6

21.7

21.8

Us
en

Toutes les cartes, sections, profils, diagraphies et autres documents
géologiques ou géophysiques seront fournis sur un support transparent ou, le
cas échéant, sur un support électronique adéquat pour reproduction
ultérieure.

Une portion représentative des carottes et des déblais de forage prélevés
dans chaque puits ainsi que des échantillons des fluides produits pendant les
tests ou-essais de production seront également fournis à l'Etat dans des délais
raisonnables.

A l'expiration du Contrat pour quelque raison que <e soit, les copies des
documents originaux et échantillons relatifs aux Travaux Pétroliers, y compris
en cas de demande, les informations sur supports électroniques, seront
remises à l'Etat.

L'Etat pourra à tout moment prendre connaissance des rapports de
l'Opérateur sur les Travaux Pétroliers, dont au moins une copie sera
conservée en République Démocratique du Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives à
l'exécution du Contrat ou toutes informations obteriues d'une autre Partie à
l'occasion du Contrat sont vis-à-vis des tiers, traités comme confidentiels par
les Parties. Cette obligation ne concerne pas :

{) les informations relevant du domaine public,

{i) les informations déjà connues par une Partie avant qu'elles ne lui
soient communiquées dans le cadre du Contrat, et

{iï) tes informations obtenues légalement auprès des tiers qui les ont eux-
mêmes obtenues légalement et qui ne font l'objet d'aucune restriction
de divulgation ni d'engagement de confidentialité.

L'article 21.6 n'empêche en rien les communications selon tes besoins :

{i) A leurs autorités de tutelle ou à des autorités boursières, si elles y sont
légalement ou contractuellement obligées, ou

{i) Aux instances judiciaires ou arbitrales dans le cadre de procédures
judiciaires ou arbitrales, si elles y sont légalement ou contractuellement
obligées, ou

(ii) A la Société Affiiée, étant entendu que la Société Affiliée gardera
l'information confidentielle, ou

(iv) Aux banques et organismes financiers dans le cadre du financement

des Travaux Pétroliers, sous réserve que ces banques et organismes
s'engagent à les tenir confidentielles.

À
36

21.9 L'Opérateur peut également communiquer les informations aux tiers
fournisseurs, entrepreneurs et prestataires de services intervenant dans le
cadre du Contrat, à condition toutefois qu'une tele communication soit
nécessaire pour la réalisation des Travaux Pétroliers et que lesdits tiers
s'engagent à les tenir confidentielles.

21. 10 Les entités -composant le Contractant peuvent également communiquer des
informations à des tiers en vue d'une Gession d'intérêts pour autant que ces
tiers souscrivent un engagement de confidentialité.

21.11 Toutes les données techniques telles que citées ci-dessus appartiennent à
l'Etat. Le transfert des données dans la République Démocratique du Congo
ou en un autre lieu indiqué par l'Etat est financé par te Contractant. Les
dépenses correspondantes sont constitutives de Coûts Pétroliers.

Articie 22 Participation de l'Entreprise Pétrolière Nationale

22.1 L'Entreprise Pétrolière Nationale de la République Démocratique du Congo,
connue sous Le nom de la Congolaise des Hydrocarbures, ci-après “COHYDRO
“fera partie des entités formant le «Contractant».

22.2 Une part d'intérêt dans le Contrat de Quinze pour cent 15 % sera attribuée à
"“COHYDRO ".

22.3 La part d'intérêt de "COHYDRO ", défini dans l'article 22.2, sera prise en
charge par les entités autres que "COHYDRO ”", composant le
«Contractant», qui prendra en compte tous des Coûts Pétroliers (ci-après
les " Coûts Différés"). Les Coûts Différés sont déduits de la part de
“COHYDRO " d'un compte avance {ci-après te “Compte Avance") dont les
créanciers sont les autres entités formant le «Contractant». Le Compte
d'Avance générera un intérêt au taux LIBOR plus deux pour cent (2%).

22.4 Les entités autres que "COHYDRO " formant & «Contractant» doivent
récupérer les fonds prêtés à "COHYDRO " par l'intermédiaire du Compte
d'avance, plus intérêt, en utilisant cent pour cent (100 %) du Cost Oil et
cinquante pour cent (50 %) du Profit Oil attribué à "COHYDRO ".

Article 23 Intérêts — Cession d'Intérêts

23.1 Dans le cas d'une Cession d'intérêts à une Société Affiliée ou entre entités du
Contractant, le Contractant doit informer l'Etat, par écrit, dans un délai de 30
jours. Dans le cas d'une Cession d'intérêts en faveur d'une Société non
Affiliée, le Contractant doit informer l'Etat, par écrit, pour approbation dans
un délai de 60 jours.

23.2 Lors d'une Cession d'intérêts, le cédant doit être entièrement relevé de 5.

obligations, aux termes des présentes, dans la mesure où de telles obligati
sont prises en charge par le cessionnaire.

à
Article 24 — Force majeure

24.1 Aucun retard ou défaillance d'une Partie à exécuter l'une quelconque des
obligations découlant du Contrat ne sera considéré(e) comme une violation
audit Contrat si ce retard ou cette défaillance est dûe) à un cas de force
majeure, c'est-à-dire à un événement soudain, imprévisible, irrésistible,
insurmontable et indépendant de la volonté -de la Partie qui l'invoque. Cela
comprend, sans que cette liste soit exhaustive, des faits d'insurrection,
d'émeutes, de guerre, de grèves, d'incendie ou d'inondations.

24.2 Si, par suite d'un Cas de Force Majeure, l'exécution de l'une quelconque des
obligations du Contrat était différée, la durée du retard en résultant,
augmentée du temps qui pourrait être nécessaire à la réparation des
dommages causés pendant ledit retard et à la reprise-des Travaux Pétroliers,
serait ajoutée au délai prévu au Contrat pour l'exécution de ladite obligation.

24.3 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un Cas de Force Majeure, elle doit
te notifier par lettre recommandée avec accusé de réception dans les 48
heures à toute autre Partie en spécifiant Les éléments de nature à établir le
Ces de Force Majeure, et prendre, en accord avec toute autre Partie, toutes
tes dispositions utiles et nécessaires pour permettre la reprise normale de
exécution des obligations affectées dès la cessation de l'événement
constituant le Cas de Force Majeure.

244 Les obligations autres que celles affectées par ke Cas de Force Majeure
devront continuer à être remplies conformément aux dispositions du Contrat.

Article 25 — Droit applicable

L'interprétation et l'exécution de ce Contrat seront soumises au Droit de la
République Démocratique du Congo.

Article 26 — Arbitrage

26.1 Tous les différends découlant du Contrat, à l'exception de ceux visés au
paragraphe 25.4 ci-dessous, qui surgiront entre l'Etat d'une part, et un ou
plusieurs entités du Contractant d'autre part, qui ne pourront pas être
résolus à amiable, seront tranchés définitivement par arbitrage
conformément au Règlement d'Arbitrage en vigueur à la Chambre de
Commerce International de Paris.

26.2 L'Etat d'une part et les entités du Contractant d'autre part nommeront un
arbitre et s'efforceront de se mettre d'accord sur la désignation d’un tiers
arbitre qui sera le président du tribunal. A défaut de désignation d'un
arbitre ou d’un accord sur le tiers arbitre, le Règlement d'Arbitrage de la
Chambre de Commerce International de Paris s'appliquera pour parvenir à

oo ai TX AC
38

26.3 L'arbitrage aura lieu à Paris, France. La procédure se déroulera en langue
française. Pendant la procédure d'arbitrage et jusqu'au prononcé de la
sentence, aucune des Parties n'effectuera un quelconque acte
préjudiciable aux droits de l'autre partie au titre du Contrat. Un jugement
d'exequatur pourra être rendu par tout tribunal ou toute autorité
compétente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour obtenir la
confirmation judiciaire de {a sentence et une décision exécutoire.

26.4 Tous les différends pouvant survenir entre tes entités constituant le
Contractant seront tranchés selon la cause d'arbitrage du Contrat
d'Association.

26.5 Si l‘£tat et Le Contractant ou une des entités du Contractant sont en
désaccord sur la détermination du prix des Hydrocarbures Liquides dans te
cadre de l'Article 13 ci-dessus, l'Etat ou ladite entité pourra demander au
Président de Institute of Petroleum à Londres, Grande-Bretagne, de
désigner un expert international qualifié, à qui Le différend sera soumis. Si
le Président de l'institute of Petroleum ne désigne pas d'expert, chacune
des Parties au différend pourra demander au Centre International
d'Expertise de la Chambre de Commerce înternational de Paris de
procéder à cette désignation. L'Etat et ladite entité fourniront à celui-ci
toutes les informations qu'ils jugeront nécessaires ou que l'expert pourra
raisonnablement demander. Il en est de même pour tous différends de
caractère essentiellement technique portant notamment sur des
appréciations professionnelles, des quantités, des mesures, des surfaces,
des réserves, des valeurs et que les parties n'ont pu régler à l'amiable.

266 Dans les trente (30) jours de la date de sa désignation, l'expert
communiquera à l'Etat et à ladite entité le prix qui, à son avis, doit être
utilisé en application de l'Article 13 ci-dessus. Ce prix liera les Parties et
sera réputé avoir été arrêté d'un commun accord entre cekes-ci.

26.7 L'Etat renonce irrévocablement par les présentes à se prévaloir de toute
immunité lors de la procédure relative à l'exécution de toute sentence
arbitrale rendue par un Tribunal Arbitral constitué conformément au
présent Article 25, y compris sans limitation toute immunité concernant les
significations, toute immunité de juridiction et toute immunité d'exécution
quant à ses biens, sauf les biens affectés à un service public en
République Démocratique du Congo.

26.8 Les frais et honoraires de l’Institute of Petroleum à Londres ou de
l'organisme d'arbitrage, ainsi que de l'expert, seront partagés par parts
égales entre l'Etat et le Contractant ou {adite entité du Contractant.

Article 27 — Fin du Contrat

27.1 Le Contrat pourra prendre fin à la survenance de l'un des événements <ci-

TX NI
— — —

39

() lorsque le Permis d'Exploration arrivera à terme et ne sera
pas renouvelé en vertu de la iégislation en RDC.

{i) Lorsque le Permis d'Exploitation aura expiré ou ne sera pas
renouvelé conformément aux dispositions légales ;

4) pour l'Opérateur, si après l'acquisition et le traitement des
données sismiques, il se trouve dans f'impossibiité de
définir tes cibles de forage appropriées : en tout état de
cause, {Opérateur reste seul juge de l'opportunité d'une
telle décision.

{iv) pour chaque entité du Contractant, en cas de retrait
volontaire ou involontaire conformément aux dispositions
prévues au Contrat d'Association,

{v) la résiliation du Contrat : l'Etat aura le droit de résilier te
présent Contrat dans les cas suivants :

“_ Sile Contractant a failli gravement dans l'exécution du programme
minimal des travaux voté au Comité d'Opérations au terme de la
Sous-Période considérée ;

“ Si le Contractant contrevient gravement aux dispositions du
Contrat ;

"__Sile Contractant fait faillite ou passe.en liquidation judiciaire,

Toutefois, cette résiliation ne pourra intervenir qu'après une mise en demeure
du Contractant par l'Etat. Suite à cette mise en demeure les Parties doivent se
<oncerter pour trouver une solution au différend dans un délai d'un mois. Si
après cette phase de négociation et d'explications, le Contractant n'a pas pris
de mesures pour pallier au problème à l'origine de la mise en demeure dans
un délai de trois mois après concertation, et si aucune procédure relevant de
l'article 26 n'a été mise en œuvre ayant pour objet de résoudre le différend,
l'Etat notifiera la résiliation du Contrat au Contractant,

Siune entité du Contractant souhaite se retirer volontairement conformément
au Contrat d'Association, le Contractant en informera le Comité d'Opérations
avec un préavis de soixante quinze (75) jours. Les entités restantes du
Contractant ont le droit d'acquérir l'intérêt de l'entité qui se retire par une
Cession d'Intérêts, mais au cas où cette Cession n'a pas lieu dans un délai de
quatre vingt dix (90) jours à compter de la fin du préavis ci-dessus
mentionné, l'État et lé Conittactant se concerteront pour le transfert de

participation de cette entité.

À

40

27.3 En cas de fin de Contrat teile que prévue aux Articles 26.1 et 26.2 du Contrat

(@) Sous réserve des dispositions de l'Article 16 ci-dessus, le Contractant
liquidera les opérations en cours et les actifs acquis au titre du Contrat
et rendra compte de cette liquidation au Comité d'Opérations, ainsi que
toute dette ou créance entre les Parties.

Les frais de cette liquidation seront supportés par le Contractant à titre
de Coût Pétrolier.

<b) Le Contractant réglera toutes les charges dont le paiement lui
incombera aux termes du Contrat.

27.4 La fin du Contrat ne mettra pas fin aux dettes et créances existant entre les
Parties tant que l'une des Parties où l'un des membres du Contractant
demeurera débitrice de l'autre Partie ou d'un autre membre du Contractant
au titre des droits et obligations résultant du Contrat.

Article 28 — Autres droits accordés
28.1. Occupation des terrains

L'Etat devra, sans contrepartie pécuniaire, mettre à la disposition du Contractant
et seulement pour les besoins des Travaux Pétroliers, les terrains lui appartenant
et nécessaires auxdites Opérations.

L'Opérateur et les Prestataires agissant pour le compte de ce dernier pourront y
construire et y entretenir, et au-dessus et au-dessous du sol, les installations
nécessaires aux Travaux Pétroliers.

A ce titre, l'Etat  autorisera l'Opérateur et les Prestataires agissant pour le
compte de ce dernier à construire, utiliser et entretenir tout système de
télécommunication et de canalisation, au-dessus ou au-dessous du sol et le long
des terrains sur lesquels l'Etat a accordé un droit de jouissance aux particuliers,
moyennant versement d'une indemnité conformément aux dispositions légales
prévues en la matière. Les droits sur les terrains occupés par des particuliers qui
seraient nécessaires pour la réalisation des Travaux Pétroliers, seront acquis par
arrangement à l'amiable entre l'Opérateur et lesdits particuliers. La détermination
de la valeur de ces droits se fera à l'amiable conformément à l'article 47 de la
Loi.

Faute d'arrangement à l‘amiable, les indemnités seront allouées par te Tribunal
compétent en vertu des règles d'organisation et de compétences judiciaires en (
vigueur en République Démocratique du Congo.

, AE
—— ee ee = 7 2 = = = ss

41

28.2 Usage des matériaux de construction et de l'eau : utilisation des installations

Pour les besoins des Travaux Pétroliers sous réserve des dispositions de la Loi, le
Contractant aura le droit de prendre dans la Zone Contractuelle et d'utiliser, à
titre gratuit, toute terre et pierre (hors mis celles dites précieuses et semi-
précieuses), le sable et l'argile, et autres matériaux de construction à partir des
terres sans occupant ou propriétaires privés et d'effectuer des forages pour la
secherche et de prendre toute eau susceptible d'être disponible qui puisse être
requise pour les Travaux Pétrokers, sous réserve que cela n'empêche pas les
habitants du pays de prendre leurs quantités requises habituelles, que
l'atimentation en eau ne soit pas compromise et que les livraisons d'eau soient
rémunérées au tarif en vigueur.

Dans ke cas où l'exploitation d'une nappe phréatique serait requise pour les
Travaux Pétroliers, l'Opérateur et les Services Publics de l'Etat se -concerteront
sur es modalités et les conditions d'exploitation de celle-ci.

Article 29 — Obligations Complémentaires de l'Etat

29.1 L'Etat prend toutes les mesures nécessaires destinées à faciliter le
déroulement des activités du Contractant et de ses Prestataires. Sur la
demande de l'un ou l'autre, l'assistance dont il est question ci-dessus portera
sur les domaines suivants, sans que cette liste soit fimitative :

»*_ f’obtention des autorisations pour l'utilisation et l'installation des moyens
de transport et de communication ;

“ l'obtention des autorisations requises en matière des douanes et
d'importation — exportation ;

“l'obtention des visas, permis de travail ou cartes de résidents et toutes
autres autorisations administratives nécessaires pour l'exécution du
Contrat en faveur du personnel travaillant en République Démocratique du
Congo ainsi que les membres de leur famille ;

"l'obtention des autorisations requises pour l'expédition à l'étranger, le cas
échéant des documents, données ou échantillons aux fins d'analyse ou de
traitement pour le besoin des Travaux Pétroliers ;

“le libre accès à la ZERE et la libre circulation dans la ZERE pour l'Opérateur
et la main d'œuvre employée aux Travaux Pétroliers.

" la facilitation des relations avec l'Administration et kes autorités
administratives locales ;

“ l'obtention des autorisations nécessaires à la conduite des Travaux
Pétroliers;

“l'obtention de l'autorisation de télécommunication de toutes données à
haut débit par voie hertzienne ou numérique, à destination de l'étranger
ou d'un réseau satellitaire, en coordination avec te Ministère concerné ;

“fa libre circulation dans la ZERE des équipements, matériels, machines,
matériaux, pièces de rechange, véhicules et mobilier, que l'Opérateur
estime nécessaire à l'exécution des Travaux Pétroliers, et des informations
résultant des Travaux Pétroliers ainsi que de tous les Hydrocarbures.

near
42

“ les aéroports (dans le respect des règlementations en vigueur), les routes,
tes puits d'eau, les champs, et autres installations semblables.

“ tout autre sujet qui se prête à l'assistance de l'Etat, notamment en
matière de sécurité et d'opérations dans le cadre de la législation et de ta
réglementation en vigueur.

29.2 Non-discrimination :

L'Etat garantit au Contractant, à l'Opérateur et chaque entité constituant le
Contractant ainsi qu'aux cessionnaires des entités du Contractant et aux
Prestataires, la non discrimination à leur égard dans l'application des
dispositions législatives ou réglementaires par rapport à toute autre société
exerçant des Travaux Pétroliers en République Démocratique du Congo.

29.3 InstaHations pour l'exportation :

Sida présentation d'un plan de développement est soumise à la condition que
soient conclus et rendus exécutoires des accords permettant la construction
<t l'installation nécessaire à l'exportation des Hydrocarbures découverts dans
la ZERE {Pipelines, terminal d'exportation, stations de pompage, stockage .….),
que celles-ci soient situées au/ou en dehors de la République Démocratique
du Congo, l'Etat s'engage à entamer et à mener à terme, dans les meikeurs
délais, des négociations avec le ou les pays voisins concernés en vue de
conclure de tels accords sans que cet engagement soit considéré comme une
obligation de résuitat. L'Opérateur prêtera son concours à l'Etat et aura le
droit d‘envoyer un représentant aux négociations comme membre de la
délégation de l'Etat.

De tels accords prévoiront le paiement d'un tarif ou le cas échéant, d'un droit
de passage raisonnable pour l'implantation et pour l’utilisation des dits
équipements et installations. Un tel tarif raisonnable couvrira les coûts de
construction et de financement, les coûts opératoires et d'entretien ainsi
qu'un profit raisonnable eu égard aux risques encourus.

De même, un droit de passage raisonnable sera versé aux compagnies et au
pays traversés à titre de compensation pour les dommages directs causés par
la construction et l’utilisation des installations. Au cas où une tierce partie
Située dans un pays voisin abritant des installations remettrait en question ces
accords, en ce compris les accords de transport {dits "thoughputt
agreements" ) et/ou chercherait à imposer directement ou indirectement un
tarif ou droit de passage plus élevé que celui décrit ci-dessus, l'Etat s'efforcera
d'amener, dans les meilleurs délais, cette tierce partie à ramener le tarif ou le
droit de passage à un niveau raisonnable et à s'en tenir aux accords conclus,
avec l'assistance de l'autre Etat concerné.

Article 30 - Stabilisation du Régime Minier et Fiscal

Pendant toute la durée du Contrat, l'Etat garantit aux entités composant le
Contractant, ainsi qu'à ses Prestataires, la stabilité des conditions générales,
juridiques, financières, pétrolières, fiscales, douanières et écongmiques dans

43

lesquelles chaque entité exerce ses activités, telle que ces conditions résuitent de ia
législation et de la réglementation en vigueur à la date de la signature du Contrat.

En conséquence les droits de chacune des entités composant le Contractant ne
seront en aucun <as soumis en quelque domaine que ce soit à une mesure
aggravante par rapport au régime défini au paragraphe ci-dessus.

Il est toutefois entendu que les personnes mentionnées ci-dessus pourront
bénéficier de toute mesure qui leur serait favorable par rapport au régime défini <i-
dessus.

Article 31 - Notifications
31.1 Toutes notifications ayant rapport à ce Contrat doivent être adressées par
écrit aux Parties par lettre avec accusé de réception, par remise à personne
ou fax aux adresses ou numéros de fax suivants :
a) Pour l'Etat :
Ministère des Hydrocarbures

Monsieur le Ministre des Hydrocarbures
1, Avenue du Comité Urbain, Kinshasa / Gombe

République Démocratique du Congo.
b) Pour le Contractant

1) DOMINION :

Monsieur Michael GARLAND

5, Avenue LUKUSA

Commune de la GOMBE- Kinshasa
Répubtique Démocratique du Congo

2) SOCO :

Monsieur Roger CAGLE

Boulevard du 30 Juin, Immeuble ITIMBIRI
1% étage, Commune de la GOMBE - Kinshasa
République Démocratique du Congo

3) «COHYDRO» :
Monsieur l’Administrateur Délégué Général,
1, Avenue du Comité Urbain

Commune de la Gombe / Kinshasa
République Démocratique du Congo

Æ
31.2 Une Partie peut modifier ses coordonnées en donnant un préavis de quinze
{15) jours à l'autre Partie.

31.3 En cas d'absence de reçu, mais en cas de remise à personne ou par fax, toute
notification effectuée dans le cadre de ce Contrat sera considérée comme
avoirété valablement effectuée.

31.3.1. Si remis personnekement, au moment de la livraison ;

31.3.2. Si envoyé par avion, au sixième jour ouvrable après la date de
la poste ;

31.3.3. Si envoyé par fax, à l'heure indiquée sur ke rapport de
transmission applicable, valide et-complet.

Article 32 - Signature

Ce contrat est établi en quatre (4) originaux en langue française et chaque double
sera considéré comme une version originale et authentique lorsqu'il sera dûment
signé par tes Parties.

Article 33 - Accord Complet

Suivant les définitions de ce Contrat, ce Contrat comprend l'accord complet des
Parties et remplace et annule tous communications, engagements et accords
précédents entre les Parties, qu'ils soient écrits ou oraux, exprimés ou tacites.
Article 34 - Entrée en Vigueur - Régime de Coopération - Avenants

34.1 Ce Contrat n'entrera en vigueur qu'à la date de ta signature de l'Ordonnance
du Président de la République approuvant ce Contrat.

34,2 Toutes révisions ou amendements à ce Contrat ne peuvent intervenir que
d'un commun accord écrit entre les Parties et ce par voie d'Avenant.

) L\e\
45

PAGE DE SIGNATURE

EN FOI DE QUOI, les représentants dûment mandatés de l'Etat et des entités
composant le «Contractant» ont signé le présent Contrat en date du

gs DE
05 PA

Au nom du Gouvernement de la République Démocratique du Congo :

à  Kiiomètres
t-

Djugu @&

RD.Congd *

lrumu e

Bloc lit}

GRABEN ALBERTINE

Nouveau découpage
en blocs de Permis en
R.D. Congo

République Démocratique du Congo

Ministère de l'Energie
Le Ministre

ARRETE EINISTERIEL N«1.45./CAB.MIN/ENER/2005 LEE
DU i.{.

DEFINISSANT LES CONTOURS DES BLOCS
OUVERTS A L'EXPLORATION DANS LA ZONE DU GRABEN ALBERTINE

LE MINISTRE DE L ENERGIE
Vu la Constitution de la Transition du 4 avril 2003 ;

Vu, telle que modifiée à ce jour, lOrdonnance-Loi n° 81-013 du 2

avril 1981 portant législation générale sur les mines et hydrocarbures ;
| Vu la Loi n° 04/015 du 16 juillet 2004 fixant la nomenclature des

actes générateurs des recettes administratives, judiciaires, domaniales, et de
participation ainsi que leurs modalités de perception ;

Vu le Décret n°05/005 du 17 février 2005 portant réaménagement
du Gouvernement de Transition ;

Vu lOrdonnance n° 67-416 du 23 Septembre 1967 portant
Règlement Minier ;

Considérant la nécessité d'ouverture à l'exploration-production du
Bassin du Graben Albertine ;

Considérant que cet objectif déclaré Passe par la subdivision en blocs
du bassin concerné.

ARRETE:

Article ler: La zone ouverte à l'exploration dans le Bassin du Graben
Albertine couvre une Superficie de 8.601,72 Km2 et comprend :

Les Lacs Albert et Edouard dont les coordonnées géographiques sont :

*_2°30" latitude. Nord et 1°50” de latitude Sud : (M ? 2 4

*_29°20"et 31°31/ de longitude Est.

